

Exhibit 10.1
PLANET FITNESS MASTER ISSUER LLC
SERIES 2019-1 3.858% FIXED RATE SENIOR SECURED NOTES, CLASS A-2

PURCHASE AGREEMENT
November 20, 2019

GUGGENHEIM SECURITIES, LLC
as Representative of the several
Initial Purchasers named in Schedule I attached hereto


c/o Guggenheim Securities, LLC
330 Madison Avenue
New York, New York 10017


Ladies and Gentlemen:
Planet Fitness Master Issuer LLC, a special-purpose Delaware limited liability
company (the “Master Issuer”) and an indirect, wholly-owned subsidiary of Planet
Fitness Holdings, LLC, a New Hampshire limited liability company (the
“Manager”), proposes, upon the terms and conditions stated herein, to issue and
sell to the Initial Purchasers named in Schedule I hereto (the “Initial
Purchasers”), the Series 2019-1 3.858% Fixed Rate Senior Secured Notes, Class
A-2 Notes (the “Series 2019-1 Class A-2 Notes” or the “Offered Notes”) in an
aggregate principal amount of $550,000,000.
The Offered Notes (i) will have terms and provisions that are summarized in the
Pricing Disclosure Package (as defined below) and (ii) are to be issued pursuant
to a Base Indenture dated as of August 1, 2018 (the “Initial Closing Date”) (as
amended or supplemented prior to the date hereof, the “Base Indenture”) and a
series supplement thereto to be dated December 3, 2019 (the “Closing Date”),
(the “Series 2019-1 Supplement” and, together with the Base Indenture, the
“Indenture”) each entered into between the Master Issuer and Citibank, N.A., a
national banking association, as trustee (in such capacity, the “Trustee”) and
as securities intermediary. The Master Issuer’s obligations under the Offered
Notes will be jointly and severally irrevocably and unconditionally guaranteed
(the “Guarantees”) by Planet Fitness SPV Guarantor LLC, a limited-purpose
Delaware limited liability company (“Holding Company Guarantor”), Planet Fitness
Franchising LLC, a limited-purpose Delaware limited liability company (the
“Franchisor”), Planet Fitness Assetco LLC, a special purpose Delaware limited
liability company (“Planet Fitness Assetco”) and Planet Fitness Distribution
LLC, a special purpose Delaware limited liability company (the “Equipment
Distributor” and, together with the Holding Company Guarantor, the




 
 
 




--------------------------------------------------------------------------------




Franchisor and Planet Fitness Assetco, the “Guarantors” and each a “Guarantor”
and, together with the Master Issuer, the “Securitization Entities”), pursuant
to a Guarantee and Collateral Agreement, dated as of the Initial Closing Date,
among the Guarantors and the Trustee (the “Guarantee and Collateral Agreement”).
On the Initial Closing Date, the Contributed Assets were contributed to the
Securitization Entities (collectively, the “Contribution Transactions”) pursuant
to the Contribution Agreements as described in the Pricing Disclosure Package
and the Final Offering Memorandum (as defined below). This Agreement is to
confirm the agreement concerning the purchase of the Offered Notes from the
Master Issuer by Guggenheim Securities, LLC, acting as representative (the
“Representative”) of the several Initial Purchasers.
On the Initial Closing Date, (i) the Securitization Entities, the Manager and
the Trustee entered into a Management Agreement, pursuant to which the Manager
manages the assets and business of the Securitization Entities (as amended from
time to time, the “Management Agreement”), (ii) the Securitization Entities, the
Manager, Midland Loan Services, a division of PNC Bank, National Association, as
servicer (the “Servicer”), and the Trustee entered into a Servicing Agreement,
pursuant to which the Servicer services and administers the Offered Notes (as
amended from time to time, the “Servicing Agreement”), and (iii) the
Securitization Entities, the Manager, the Servicer, FTI Consulting, Inc., as
back-up manager (the “Back-Up Manager”), and the Trustee entered into a Back-Up
Management and Consulting Agreement (as amended from time to time, the “Back-Up
Management Agreement”), pursuant to which the Back-Up Manager will provide
certain consulting and back-up management services to the Securitization
Entities, the Servicer and the Trustee for the benefit of the Secured Parties.
For purposes of this Agreement, (i) “Parent Companies” shall mean, collectively,
Planet Fitness, Inc., a Delaware corporation (“Holdco”), Pla-Fit Holdings, LLC,
a Delaware limited liability company (“Pla-Fit Holdings”), Planet Intermediate,
LLC, a Delaware limited liability company (“Planet Intermediate”) and the
Manager and (ii) “Planet Fitness Parties” shall mean, collectively, the Parent
Companies and the Securitization Entities (each, a “Planet Fitness Party”).
For purposes of this Agreement, capitalized terms used but not defined herein
shall have the meanings given to such terms in the “Certain Definitions” section
of the Pricing Disclosure Package (as defined below).
1.Purchase and Resale of the Offered Notes. The Offered Notes will be offered
and sold by the Master Issuer to the Initial Purchasers without registration
under the Securities Act of 1933, as amended (the “1933 Act”), in reliance on an
exemption pursuant to Section 4(a)(2) under the 1933 Act. The Planet Fitness
Parties have prepared (i) a preliminary offering memorandum, dated November 12,
2019 (as amended or supplemented as of the Applicable Time (as defined below),
the “Preliminary Offering Memorandum”) setting forth information regarding the
Planet Fitness Parties and the Offered Notes, (ii) the investor presentation
attached hereto as Exhibit 1,


2
 
 




--------------------------------------------------------------------------------




dated November 2019 (the “Investor Presentation”), (iii) a pricing term sheet
substantially in the form attached hereto as Schedule II (the “Pricing Term
Sheet”) setting forth the terms of the Offered Notes and certain pricing,
price-dependent or other information omitted from the Preliminary Offering
Memorandum and (iv) a final offering memorandum to be dated prior to the Closing
Date (as amended or supplemented, together with the Investor Presentation and
the documents listed on Schedule III hereto, the “Final Offering Memorandum”),
setting forth information regarding the Planet Fitness Parties and the Offered
Notes. The Preliminary Offering Memorandum, the Pricing Term Sheet, the Investor
Presentation and the communications and other documents and materials listed on
Schedule III hereto are collectively referred to as the “Pricing Disclosure
Package.” The Planet Fitness Parties hereby confirm that they have authorized
the use of the Pricing Disclosure Package and the Final Offering Memorandum in
connection with the offering and resale of the Offered Notes by the Initial
Purchasers. “Applicable Time” means 11:04 A.M., New York City time, on the date
of this Agreement.
All references in this Agreement to the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Final Offering Memorandum include, unless
expressly stated otherwise, all documents, financial statements and schedules
and other information contained, incorporated by reference or deemed
incorporated by reference therein (and references in this Agreement to such
information being “contained,” “included” or “stated” (and other references of
like import) in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Final Offering Memorandum shall be deemed to mean all such
information contained, incorporated by reference or deemed incorporated by
reference therein, to the extent such information has not been superseded or
modified by other information contained, incorporated by reference or deemed
incorporated by reference therein). All documents filed (but not furnished to
the Initial Purchasers, unless such furnished document is expressly incorporated
by reference in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Final Offering Memorandum, as the case may be) with the U.S.
Securities and Exchange Commission (the “Commission”) under the Securities
Exchange Act of 1934, as amended (the “1934 Act”) and so deemed to be included
in the Preliminary Offering Memorandum, Pricing Disclosure Package or the Final
Offering Memorandum, as the case may be, or any amendment or supplement thereto
are hereinafter referred to herein as the “Exchange Act Reports.”
It is understood and acknowledged that upon original issuance thereof, the
Offered Notes (and all securities issued in exchange therefor or in substitution
thereof) will bear the legends that are set forth under the caption “Transfer
Restrictions” in the Pricing Disclosure Package.
You have advised the Master Issuer that the Initial Purchasers intend to offer
and resell (the “Exempt Resales”) the Offered Notes purchased by the Initial
Purchasers hereunder on the terms set forth in each of the Pricing Disclosure
Package and the Final Offering Memorandum, as amended or supplemented, solely
(a) to persons whom the Initial Purchasers reasonably believe to be


3
 
 




--------------------------------------------------------------------------------




“qualified institutional buyers” (“QIBs”) as defined in Rule 144A under the 1933
Act (“Rule 144A”) and (b) outside of the United States, to persons who are not
U.S. Persons (such persons, “Non-U.S. Persons”) as defined in Regulation S under
the 1933 Act (“Regulation S”) in offshore transactions in reliance on Regulation
S, in each case who have not been identified in writing by a Planet Fitness
Party to Guggenheim Securities, LLC as competitors. As used in the preceding
sentence, the terms “offshore transaction” and “United States” have the meanings
assigned to them in Regulation S. Those persons specified in clauses (a) and (b)
above are referred to herein as “Eligible Purchasers.”
2.    Representations and Warranties of the Planet Fitness Parties. Each of the
Planet Fitness Parties jointly and severally, represents and warrants, on and as
of the date hereof and on and as of the Closing Date, as follows:
(a)    When the Offered Notes and Guarantees are issued and delivered pursuant
to this Agreement, such Offered Notes and Guarantees will not be of the same
class (within the meaning of Rule 144A) as securities that are listed on a
national securities exchange registered under Section 6 of the 1934 Act or that
are quoted in a United States automated inter-dealer quotation system.
(b)    Assuming the accuracy of your representations and warranties in
Section 3(b) of this Agreement, the purchase and resale of the Offered Notes
pursuant to this Agreement (including pursuant to the Exempt Resales) are exempt
from the registration requirements of the 1933 Act.
(c)    No form of general solicitation or general advertising within the meaning
of Regulation D under the 1933 Act (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) (each, a “General Solicitation”) was used
by the Planet Fitness Parties, any of their respective affiliates, any of their
respective representatives or any person acting on any of their behalf (other
than the Initial Purchasers and their affiliates and any of their respective
representatives, as to whom the Planet Fitness Parties make no representation)
in connection with the offer and sale of the Offered Notes.
(d)    No directed selling efforts within the meaning of Rule 902 under the 1933
Act were used by the Planet Fitness Parties or any of their respective
affiliates or any of their respective representatives (other than the Initial
Purchasers and their respective affiliates or any of their respective
representatives, as to whom the Planet Fitness Parties make no representation)
with respect to Offered Notes sold outside the United States to Non-U.S.
Persons, and each of the Planet Fitness Parties, their respective affiliates and
their respective representatives or any person acting on any of their behalf
(other than the Initial Purchasers and their respective affiliates and


4
 
 




--------------------------------------------------------------------------------




representatives, as to whom the Planet Fitness Parties make no representation)
has complied with and will implement the “offering restrictions” required by
Rule 902 under the 1933 Act.
(e)    Each of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Final Offering Memorandum, each as of its respective date,
contains all the information specified in, and meeting the requirements of, Rule
144A(d)(4) under the 1933 Act.
(f)    None of the Planet Fitness Parties nor any other person acting on behalf
of any Planet Fitness Party (other than the Initial Purchasers and their
respective affiliates or any of their respective representatives, as to whom the
Planet Fitness Parties make no representation) has offered or sold any
securities in a manner that would be integrated with the offering of the Offered
Notes contemplated by this Agreement pursuant to the 1933 Act, the rules and
regulations thereunder or the interpretations thereof by the Commission.
(g)    The Preliminary Offering Memorandum, the Pricing Disclosure Package and
the Final Offering Memorandum have been prepared by the Planet Fitness Parties
for use by the Initial Purchasers in connection with the Exempt Resales. No
order or decree preventing the use of the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Final Offering Memorandum, or any order
asserting that the transactions contemplated by this Agreement are subject to
the registration requirements of the 1933 Act, has been issued, and no
proceeding for that purpose has commenced or is pending or, to the knowledge of
any Planet Fitness Party, is contemplated.
(h)    The Pricing Disclosure Package did not, as of the Applicable Time, and
will not, as of the Closing Date, contain an untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided
that no representation or warranty is made as to information contained in the
Pricing Disclosure Package in reliance upon and in conformity with the Initial
Purchaser Information (as defined in Section 8(e) below).
(i)    The Final Offering Memorandum will not, as of its date and as of the
Closing Date, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in the Final
Offering Memorandum in reliance upon and in conformity with the Initial
Purchaser Information.
(j)    None of the Planet Fitness Parties has prepared, made, used, authorized,
approved or distributed and will not, and will not cause or allow its agents or
representatives to, prepare, make, use, authorize, approve or distribute any
written communication (as defined in Rule 405 under the 1933 Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Offered


5
 
 




--------------------------------------------------------------------------------




Notes, or otherwise is prepared to market the Offered Notes, other than the
Pricing Disclosure Package and the Final Offering Memorandum, without the prior
consent of each Initial Purchaser, and each such written communication, the use
of which has been previously consented to by each Initial Purchaser, is listed
on Schedule III hereto.
(k)    Each document listed in Schedule III hereto, when taken together with the
Pricing Disclosure Package, did not, as of the Applicable Time, contain an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that no representation or warranty is made
as to information contained in or omitted from such document listed in Schedule
III hereto in reliance upon and in conformity with the Initial Purchaser
Information.
(l)    The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the 1934 Act and the applicable rules and regulations of the
Commission thereunder. The Exchange Act Reports did not, when filed with the
Commission, contain an untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
(m)    Each of the Planet Fitness Parties and each of its subsidiaries has been
duly organized, is validly existing and in good standing as a corporation,
limited liability company, as applicable, under the laws of its respective
jurisdiction of organization and is duly qualified to do business and in good
standing as a foreign corporation or limited liability company, as applicable,
in each jurisdiction in which its ownership or lease of property or the conduct
of its businesses requires such qualification, except where the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have (i) a material adverse effect on the condition
(financial or otherwise), results of operations, stockholders’ equity,
properties, management, business or prospects of the Securitization Entities or
the Planet Fitness Parties taken as a whole or (ii) a material adverse effect on
the performance by the Planet Fitness Parties of this Agreement, the Offered
Notes, the Indenture or any of the other Related Documents or the consummation
of any of the transactions contemplated hereby or thereby (collectively, clauses
(i) and (ii), a “Material Adverse Effect”). Each of the Planet Fitness Parties
has all corporate or limited liability company power and authority, as
applicable, necessary to own or lease its properties and to conduct the
businesses in which it is now engaged or contemplated in the Pricing Disclosure
Package and the Final Offering Memorandum. Planet Fitness does not own or
control, directly or indirectly, any corporation, limited liability company or
other entity other than the Securitization Entities and the subsidiaries listed
in Exhibit 21.1 to Planet Fitness’ Annual Report on Form 10-K for the fiscal
year ended December 31, 2018.


6
 
 




--------------------------------------------------------------------------------




(n)    (i) Holdco has the debt capitalization as set forth in each of the
Pricing Disclosure Package and the Final Offering Memorandum, and all of the
issued and outstanding equity interests of the Manager have been duly authorized
and validly issued and are fully paid and non-assessable.
(i)    The Master Issuer has an authorized capitalization as set forth in each
of the Pricing Disclosure Package and the Final Offering Memorandum, and all of
the issued and outstanding equity interests of the Master Issuer have been duly
authorized and validly issued and are fully paid and non-assessable.
(ii)    All of the outstanding shares of capital stock, membership interests or
other equity interests of each of the Securitization Entities are owned,
directly or indirectly, by the Manager, free and clear of all liens, security
interests, mortgages, pledges, charges, equities, claims or restrictions on
transferability or encumbrances of any kind (collectively, “Liens”), other than
those Liens (i) imposed by the Indenture and the Related Documents, (ii) which
constitute Permitted Liens or (iii) which result from transfer restrictions
imposed by the 1933 Act or the securities or blue sky laws of certain
jurisdictions.
(o)    The Master Issuer has all requisite limited liability company power and
authority to execute, deliver and perform its obligations under the Indenture.
The Base Indenture has been duly and validly authorized, executed and delivered
by the Master Issuer in accordance with its terms, except that such
enforceability may be subject to bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). As of the Closing Date, the Series 2019-1 Supplement shall
have been duly and validly authorized by the Master Issuer and upon its
execution and delivery and, assuming due authorization, execution and delivery
by the Trustee, will constitute the valid and legally binding obligation of the
Master Issuer, enforceable against the Master Issuer in accordance with its
terms, except that such enforceability may be subject to bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law). Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 3(b) of this
Agreement, no qualification of the Indenture under the Trust Indenture Act of
1939, as amended, (the “Trust Indenture Act”) is required in connection with the
offer and sale of the Offered Notes contemplated hereby or in connection with
the Exempt Resales. When executed by the Master Issuer, the Series 2019-1
Supplement will conform in all material respects to the description thereof in
each of the Pricing Disclosure Package and the Final Offering Memorandum.


7
 
 




--------------------------------------------------------------------------------




(p)    The Master Issuer has all requisite limited liability power and authority
to execute, issue, sell and perform its obligations under the Offered Notes. As
of the Closing Date the Offered Notes shall be duly authorized by the Master
Issuer and, when duly executed by the Master Issuer in accordance with the terms
of the Indenture, assuming due authentication of the Offered Notes by the
Trustee, upon delivery to the Initial Purchasers against payment therefor in
accordance with the terms hereof, will be validly issued and delivered and will
constitute valid and legally binding obligations of the Master Issuer entitled
to the benefits of the Indenture, enforceable against the Master Issuer in
accordance with their terms, except that the enforceability may be subject to
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). When executed by the Master
Issuer, the Offered Notes will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Final
Offering Memorandum.
(q)    Each Guarantor had all requisite limited liability company power and
authority to execute, deliver and perform its obligations under the Guarantee
and Collateral Agreement on the Initial Closing Date. The Guarantee and
Collateral Agreement has been duly and validly authorized, executed and
delivered by each of the Guarantors in accordance with its terms and the
Guarantee and Collateral Agreement constitutes valid and legally binding
obligations of the Guarantors, enforceable against the Guarantors in accordance
with its terms, except that the enforceability may be subject to bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Guarantee and Collateral Agreement is
effective to guarantee the obligations of the Master Issuer under the Offered
Notes.
(r)    Each of the Planet Fitness Parties, as applicable, had and shall have all
required corporate or limited liability company power and authority, as
applicable, to execute, deliver and perform its obligations under each Related
Document to which it is a party on the Initial Closing Date or on or prior to
the Closing Date, as applicable (other than the Offered Notes, the Indenture and
the Guarantee and Collateral Agreement to the extent covered in Sections 2(o),
(p) and (q)). Each of the Related Documents has, or shall have, been duly and
validly authorized, executed and delivered by each of the Planet Fitness Parties
(to the extent a party thereto) and constitutes or will constitute, as
applicable, the valid and legally binding obligation of each of the Planet
Fitness Parties (to the extent a party thereto) enforceable against each of the
Planet Fitness Parties (to the extent a party thereto) in accordance with its
terms, except that the enforceability may be subject to bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and subject to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law) and, as to rights of indemnification and contribution with respect to
liabilities under securities laws, by


8
 
 




--------------------------------------------------------------------------------




principles of public policy. Each such Related Document conforms or will conform
on the Closing Date, as applicable, in all material respects to the description
thereof (if any) in each of the Pricing Disclosure Package and the Final
Offering Memorandum.
(s)    Each of the Planet Fitness Parties has all requisite corporate or limited
liability company power and authority, as applicable, to execute, deliver and
perform its obligations under this Agreement. This Agreement has been duly and
validly authorized, executed and delivered by each of the Planet Fitness
Parties.
(t)    (i) The issue and sale of the Offered Notes and the Guarantees, (ii) the
execution, delivery and performance by the Planet Fitness Parties of the Offered
Notes, the Guarantees, the Indenture, this Agreement and the other Related
Documents (to the extent a party thereto), (iii) the application of the proceeds
from the sale of the Offered Notes as described under “Use of Proceeds” in each
of the Pricing Disclosure Package and the Final Offering Memorandum and (iv) the
consummation of the transactions contemplated hereby and thereby, do not and
will not on the Closing Date (A) conflict with or result in a breach or
violation of any of the terms or provisions of, impose any lien, charge or
encumbrance upon any property or assets of any of the Planet Fitness Parties or
any of their respective subsidiaries, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement, credit agreement, security
agreement, license, lease or other agreement or instrument (giving effect to any
amendments or terminations thereof as contemplated by the Pricing Disclosure
Package and the Final Offering Memorandum) to which the Planet Fitness Parties
or any of their respective subsidiaries is a party or by which the Planet
Fitness Parties or any of their respective subsidiaries is bound or to which any
of the property or assets of any of the Planet Fitness Parties or any of their
respective subsidiaries is subject, except for (1) Liens created by the
Indenture or the other Related Documents and, (2) Permitted Liens, (B) result in
any violation of the provisions of the charter, bylaws, certificate of formation
or limited liability company agreement (or similar organizational documents) of
any of the Planet Fitness Parties or (C) result in any violation of any statute
or any judgment, order, decree, rule or regulation of any court or governmental
agency or body having jurisdiction over any of the Planet Fitness Parties or any
of their respective subsidiaries or any of their respective properties or
assets, except in the case of clauses (A) or (C) as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
(u)    No consent, approval, authorization or order of, or filing, registration
or qualification with any court or governmental agency or regulatory body having
jurisdiction over any of the Planet Fitness Parties or any of their respective
subsidiaries or any of their respective properties or assets is required for the
issue and sale of the Offered Notes and the Guarantees, the execution, delivery
and performance by any of the Planet Fitness Parties or any of their respective
subsidiaries of the Offered Notes, the Guarantees, the 2019-1 Supplement, this
Agreement and the other Related Documents (to the extent they are parties
thereto), the application of the proceeds


9
 
 




--------------------------------------------------------------------------------




from the sale of the Offered Notes as described under “Use of Proceeds” in each
of the Pricing Disclosure Package and the Final Offering Memorandum and the
consummation of the transactions contemplated hereby and thereby, except for (A)
such consents, approvals, authorizations, orders, filings, registrations or
qualifications as shall have been obtained or made prior to the Closing Date or
are permitted to be obtained or made subsequent to the Closing Date pursuant to
the Indenture, (B) such consents, approvals, authorizations, orders, filings,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution and resale
(including pursuant to the Exempt Resales) of the Offered Notes by the Initial
Purchasers and (C) such consents, approvals, authorizations, orders, filings,
registrations or qualifications, the failure of which to obtain could not,
individually or in the aggregate, reasonably be likely to have a Material
Adverse Effect.
(v)    The historical consolidated financial statements of Holdco (including the
related notes and supporting schedules) included or incorporated by reference in
the Pricing Disclosure Package and the Final Offering Memorandum present fairly
in all material respects the financial condition, results of operations and cash
flows of the entities referred to therein, at the dates and for the periods
indicated, and have been prepared in conformity with accounting principles
generally accepted in the United States (“GAAP”) applied on a consistent basis
throughout the periods involved. Subsequent to the dates as of which information
is given in the Pricing Disclosure Package and the Final Offering Memorandum
(exclusive of any supplement thereto), there shall not have been any material
adverse change to the financial condition of Holdco as set out in such
historical financial statements of Holdco. The interactive data files included
or incorporated by reference in the Pricing Disclosure Package and the Final
Offering Memorandum present fairly in all material respects the information
called for by, and have been prepared in accordance with, the Commission’s rules
and guidelines applicable thereto.
(w)    The historical consolidated financial statements of the Master Issuer
(including the related notes and supporting schedules) included in the Pricing
Disclosure Package and the Final Offering Memorandum. present fairly in all
material respects the financial condition, results of operations and cash flows
of the entities referred to therein, at the dates and for the periods indicated,
and have been prepared in conformity with GAAP applied on a consistent basis
throughout the periods involved.
(x)    The Transaction-Adjusted Securitized Net Cash Flow financial information
included in the Pricing Disclosure Package and the Final Offering Memorandum has
been derived from the financial statements and the books and records of the
Planet Fitness Parties and its predecessors in the manner described under and
subject to the qualifications and limitations set forth under
“Transaction-Adjusted Securitized Net Cash Flow/Net Cash Flow of the
Securitization Entities” and “Non-GAAP Financial Measures.” The assumptions used
in preparing the Transaction-Adjusted Securitized Net Cash Flow financial
information included in the Pricing Disclosure


10
 
 




--------------------------------------------------------------------------------




Package and the Final Offering Memorandum provide a reasonable basis for
presenting the significant effects directly attributable to the transactions and
events described therein and the related adjustments give reasonable effect to
those assumptions. The Net Cash Flow financial information included in the
Pricing Disclosure Package and the Final Offering Memorandum has been derived
from the quarterly noteholder statements of the Master Issuer in the manner
described under and subject to the qualifications and limitations set forth
under “Transaction-Adjusted Securitized Net Cash Flow/Net Cash Flow of the
Securitization Entities.”
(y)    The (i) adjustments applied to derive the Transaction-Adjusted
Securitized Net Cash Flow also reflect, in all material respects, the proper
application of those adjustments to the historical financial statement amounts
in the Transaction-Adjusted Securitized Net Cash Flow included in the Pricing
Disclosure Package and the Final Offering Memorandum, (ii) Transaction-Adjusted
Securitized Net Cash Flow included in the Pricing Disclosure Package and the
Final Offering Memorandum has been prepared, in all material respects, on a
basis consistent with the relevant historical financial statements and gives
effect to assumptions made on a reasonable basis and in good faith and present
fairly in all material respects the historical and proposed transactions
contemplated by the Transaction-Adjusted Securitized Net Cash Flow and (iii)
applicable Net Cash Flow disclosure included in the Pricing Disclosure Package
and the Final Offering Memorandum for the period(s) beginning June 13, 2018 is
derived from the quarterly noteholder statements generated by the Master Issuer
and represents the arithmetic sum of each of the relevant amounts reflected in
such quarterly noteholder statements and has been prepared on a basis consistent
with the quarterly noteholder statements and gives effect to assumptions made on
a reasonable basis and in good faith and present fairly in all material respects
the Net Cash Flow. The non-GAAP financial measures that are presented in the
Pricing Disclosure Package and the Final Offering Memorandum have been
calculated based on amounts derived from the financial statements and books and
records of the Planet Fitness Parties and its predecessors, the Master Issuer or
the quarterly noteholder statements of the Master Issuer, and the Securitization
Entities believe that any adjustments to such non-GAAP financial measures have a
reasonable basis and have been made in good faith.
(z)    KPMG LLP, who have certified certain financial statements of Holdco and
the Master Issuer, whose report appears in the Pricing Disclosure Package and
the Final Offering Memorandum or is incorporated by reference therein and who
have delivered the initial letters referred to in Section 7(n) hereof, (x) are
independent registered public accountants with respect to each of Holdco and its
subsidiaries and the Master Issuer within the meaning of the 1933 Act and the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board and (y) was, as of the date of such report,
and is, as of the date hereof, an independent public accounting firm with
respect to the Planet Fitness Parties.
(aa)    Holdco maintains a system of internal control over financial reporting
that has been designed by, or under the supervision of, Holdco’s principal
executive and principal


11
 
 




--------------------------------------------------------------------------------




financial officers, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. Holdco maintains internal controls sufficient
to provide reasonable assurance that (i) records are maintained that in
reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of Holdco and each of its subsidiaries (ii)
transactions are recorded as necessary to permit preparation of Holdco’s
consolidated financial statements in accordance with GAAP and that receipts and
expenditures are being made only in accordance with authorizations of management
and directors of Holdco and each of its subsidiaries and (iii) the unauthorized
acquisition, use or disposition of the assets of Holdco and each of its
subsidiaries that could have a material effect on the consolidated financial
statements are prevented or timely detected. The auditors’ report regarding the
last audited financial statements of Holdco and its subsidiaries included in the
Pricing Disclosure Package included no qualification regarding internal control.
Since the date of the last audited or reviewed financial statements of Holdco
and its subsidiaries included in the Pricing Disclosure Package, (A) Holdco has
not been advised of or become aware of any fraud that involves management or
other employees who have a significant role in the internal control over
financial reporting of Holdco and each of its subsidiaries taken as a whole or
that is otherwise material to Holdco taken as a whole; and (B) there have been
no significant changes in the internal control over financial reporting of
Holdco and each of its subsidiaries that have materially affected or are
reasonably likely to materially affect the internal control of Holdco and each
of its subsidiaries taken as a whole over financial reporting.
(bb)    (i) Holdco maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act), (ii) such disclosure controls
and procedures are designed to ensure that the information required to be
disclosed by Holdco in the reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the SEC’s rules and forms, and that such information is accumulated
and communicated to management of Holdco, including its principal executive
officer and principal financial officer, as appropriate, to allow timely
decisions regarding required disclosure to be made; and (iii) such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they were established.
(cc)     Since December 31, 2018, the date of the most recent balance sheet of
Holdco and its consolidated subsidiaries audited by KPMG LLP (the “Audit Date”),
the audit committee of the board of directors of Holdco has not been advised of
or become aware of (i) any significant deficiencies in the design or operation
of internal control over financial reporting, that could reasonably be expected
to materially and adversely affect the ability of Holdco or any of its
subsidiaries to record, process, summarize and report financial data, or any
material weaknesses in internal control over financial reporting, and (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the internal control over financial


12
 
 




--------------------------------------------------------------------------------




reporting of any of Holdco and each of its subsidiaries or that is otherwise
material to Holdco and each of its subsidiaries.
(dd)    The section entitled “Management’s Discussion and Analysis of Financial
Condition and Results of Operations—Critical Accounting Policies and Estimates”
incorporated by reference in the Preliminary Offering Memorandum contained in
the Pricing Disclosure Package and the Final Offering Memorandum accurately
describes, in all material respects (i) the accounting policies that Holdco
believes are the most important in the portrayal of the financial condition and
results of operations of Holdco and each of its subsidiaries and that require
management’s most difficult, subjective or complex judgments; (ii) the judgments
and uncertainties affecting the application of critical accounting policies; and
(iii) the likelihood that materially different amounts would be reported under
different conditions or using different assumptions and an explanation thereof.
(ee)    There is and has been no material failure on the part of Holdco and any
of Holdco’s directors or officers, in their capacities as such, to comply with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.
(ff)    Except as described in each of the Pricing Disclosure Package and the
Final Offering Memorandum, since the Audit Date, none of the Planet Fitness
Parties nor any of their respective subsidiaries has (i) sustained any loss or
interference with its business or properties from fire, explosion, flood,
earthquake, hurricane, accident or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or court or governmental
action, order or decree, (ii) issued or granted any securities, other than
pursuant to employee benefit plans, qualified stock option plans or other
employee compensation plans, as applicable, (iii) incurred any liability or
obligation, direct or contingent, other than liabilities and obligations that
were incurred in the ordinary course of business, (iv) entered into any
transaction not in the ordinary course of business, (v) declared or paid any
dividend on its capital stock and/or (vi) since the Audit Date, there has not
been any change in the capital stock or limited liability company interests, as
applicable, or long-term debt of any of the Planet Fitness Parties or any of
their respective subsidiaries or any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
results of operations, stockholders’ equity or limited liability company
interests, as applicable, properties, management, business or prospects of any
of the Planet Fitness Parties or any of their respective subsidiaries, except in
the case of clauses (i) through (vi) above, as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(gg)    Each of the Planet Fitness Parties and each of their respective
subsidiaries has good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by it, in each case
free and clear of all Liens, except for (i) Permitted Liens, (ii) such Liens as
are described in the Pricing Disclosure Package and the Final Offering


13
 
 




--------------------------------------------------------------------------------




Memorandum and (iii) such Liens as would not have a Material Adverse Effect. All
material assets held under lease by the Planet Fitness Parties are held by the
relevant entity under valid, subsisting and enforceable leases, with such
exceptions as do not materially interfere with the use made of such assets by
the relevant entity, except that such enforceability may be subject to
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
(hh)    The Base Indenture and the Guarantee and Collateral Agreement are
effective to create a valid and continuing Lien on the Collateral in favor of
the Trustee on behalf of and for the benefit of the Secured Parties, which Lien
on the Collateral has been perfected to the extent recognized by applicable law
(subject to any exceptions described in the Pricing Disclosure Package and the
Final Offering Memorandum) and is prior to all other Liens (other than Permitted
Liens), and will be enforceable as such as against creditors of and purchasers
from the Master Issuer and the Guarantors in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws affecting
creditors’ rights generally or by general equitable principles, whether
considered in a proceeding at law or in equity and by an implied covenant of
good faith and fair dealing. Except as described in the Pricing Disclosure
Package and the Final Offering Memorandum, and that are otherwise set forth in
the Base Indenture, the Guarantee and Collateral Agreement or any other Related
Document, the Master Issuer and the Guarantor will have received all consents
and approvals required by the terms of the Collateral in order to pledge the
Collateral to the Trustee under the Indenture and under the Guarantee and
Collateral Agreement. All material consents required to be obtained with respect
to the contribution of the Contributed Assets contributed under the Contribution
Agreements have been obtained and no other consents are required except as set
forth in the Pricing Disclosure Package.
(ii)    The Contribution Transactions were consummated in all material respects
to the extent and in accordance with the terms and conditions set forth in the
Pricing Disclosure Package, the Final Offering Memorandum and the Contribution
Agreements.
(jj)    Other than the security interest granted to the Trustee under the Base
Indenture, pursuant to the Guarantee and Collateral Agreement or any other
Related Documents, after giving effect to the application of the proceeds of the
Offered Notes, none of the Planet Fitness Parties nor any of their respective
subsidiaries shall have pledged, assigned, sold or granted as of the Closing
Date a security interest in the Collateral.
(kk)    All action necessary (including the filing of UCC-1 financing
statements) to protect and evidence the Trustee’s security interest in the
Collateral in the United States has been duly and effectively taken (as
described in, and subject to any exceptions set forth in, the Base


14
 
 




--------------------------------------------------------------------------------




Indenture and the Guarantee and Collateral Agreement). No security agreement,
financing statement, equivalent security or lien instrument or continuation
statement authorized by any Planet Fitness Parties or any of their respective
subsidiaries and listing such person as debtor covering all or any part of the
Collateral is on file or of record in the United States and Canada except (i) in
respect of Permitted Liens or (ii) such as may have been filed, recorded or made
by such Person favor of the Trustee on behalf of the Secured Parties in
connection with the Base Indenture and the Guarantee and Collateral Agreement,
and no such person has authorized any such filing.
(ll)    Each Planet Fitness Party and their respective subsidiaries has such
permits, licenses, registrations, franchises, certificates of need and other
approvals or authorizations of governmental or regulatory authorities
(“Permits”) as are necessary under applicable law to own their properties and
conduct their businesses in the manner described in the Pricing Disclosure
Package and the Final Offering Memorandum, except for any of the foregoing that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each Planet Fitness Party and each of their respective
subsidiaries has fulfilled and performed all of its obligations with respect to
the Permits, and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination thereof or results in any other
impairment of the rights of the holder or any such Permits, except for any of
the foregoing that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. None of the Planet Fitness Parties
nor any of their respective subsidiaries has received notice of any revocation
or modification of any such Permits or has any reason to believe that any such
Permits will not be renewed in the ordinary course, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(mm)    (i) Each of the Planet Fitness Parties and each of their respective
subsidiaries owns or possesses adequate rights to use all patents, inventions,
invention disclosures and industrial designs, trademarks, service marks, trade
names, logos, designs, slogans and other indicia of origin (including all
goodwill arising therefrom), copyrights, works of authorship (whether or not
copyrightable) and design rights, rights in software (whether in source code or
object code), data, databases, data collections, systems and technology, rights
of privacy and publicity, rights in social media identifiers, usernames and
accounts, know-how, trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures and all other
intellectual, proprietary or industrial property rights, and all registrations,
applications for registration or issuance, recordings, renewals, and extensions
of or relating to any of the foregoing (collectively, the “Intellectual
Property”) used in or necessary for the conduct of their respective businesses;
and except as would not reasonably be expected to have a Material Adverse
Effect, none of the foregoing will be adversely affected by the consummation of
the transactions contemplated hereby; provided, however, for the avoidance of
doubt, the foregoing shall not be deemed to constitute a representation or
warranty with respect to infringement or other violation of Intellectual
Property rights of third parties, which are exclusively addressed below in
clause (iv); (ii) the


15
 
 




--------------------------------------------------------------------------------




Franchisor exclusively owns and possesses free and clear of all Liens (other
than Permitted Liens) all Intellectual Property described in the Pricing
Disclosure Package and the Final Offering Memorandum as being owned by it or
that is otherwise purported to be owned by it (“Securitization Intellectual
Property”); (iii) there are no third parties who own or possess any right, title
or interest in or to any material Securitization Intellectual Property, except
as specifically disclosed in the Pricing Disclosure Package and the Final
Offering Memorandum; (iv) there is and has been no infringement, dilution,
misappropriation or other violation (A) by third parties of any Securitization
Intellectual Property or (B) by any Planet Fitness Party (including by the
operation of its respective business or its products or services) of any
Intellectual Property rights of any third party, except as specifically
disclosed in the Pricing Disclosure Package or the Final Offering Memorandum;
except as could not reasonably be expected to have a Material Adverse Effect;
and (v) except as specifically disclosed in the Pricing Disclosure Package or
the Final Offering Memorandum or as could not reasonably be expected to have a
Material Adverse Effect, there is no pending action, suit, investigation, or
proceeding against any Planet Fitness Party or, to the Planet Fitness Parties’
knowledge, threatened claim by others: (x) challenging the validity or
enforceability of, or Planet Fitness Parties’ use of or rights in or to, any
Securitization Intellectual Property, (y) alleging any violation of any
applicable laws, regulations, policies or industry standards regarding data
privacy, data security or personally identifiable information or data (including
the Payment Card Industry Data Security Standards as promulgated by the Payment
Card Industry Security Standards Counsel (the “PCI-DSS”)) or (z) asserting that
any of the Planet Fitness Parties, the operation of their respective businesses
or their products or services has infringed, diluted, misappropriated or
otherwise violated or currently infringes, dilutes, misappropriates or otherwise
violates, or would, upon the commercialization of any product or service of the
Planet Fitness Parties or any of their subsidiaries described in the Pricing
Disclosure Package or the Final Offering Memorandum as under development,
infringe, dilute, misappropriate or otherwise violate, any Intellectual Property
right of others.
(nn)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Planet Fitness Parties (x) have
taken commercially reasonable measures consistent with industry standards to
protect the confidentiality, integrity and availability of their material trade
secrets, confidential information, and data (including all of the foregoing
included in the Securitization IP), and the integrity and availability of the
Planet Fitness Parties’ information and operational technology (including
digital channels such as the online website and mobile application); (y) are not
aware of any past, ongoing or threatened security breach of the Planet Fitness
Parties’ information or operational technology infrastructure (including
technology infrastructure provided by third parties), or unauthorized access to
or disclosure of the Planet Fitness Parties' trade secrets, confidential
information or data; and (z) are in material compliance with the applicable
written policies of the Planet Fitness Parties, contractual requirements
(including PCI-


16
 
 




--------------------------------------------------------------------------------




DSS), and material compliance with all applicable laws, industry standards, and
regulations regarding data privacy, data security, personal data or confidential
information.
(oo)    There are no legal or governmental proceedings pending to which any
Planet Fitness Party or any of their respective subsidiaries is a party or of
which any property or assets of any of the Planet Fitness Parties or any of
their respective subsidiaries is the subject that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To each
Planet Fitness Party’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or others.
(pp)    There is no contract or other document that would be required to be
described in a registration statement filed by Holdco under the 1933 Act or
filed as an exhibit to such registration statement of Holdco pursuant to Item
601(b)(10) of Regulation S-K that has not been described in, incorporated by
reference in or filed as an exhibit to the Pricing Disclosure Package and the
Final Offering Memorandum. The statements made in the Pricing Disclosure Package
and the Final Offering Memorandum, insofar as they purport to constitute
summaries of the terms of the contracts and other documents that are so
described, constitute accurate summaries of the terms of such contracts and
documents in all material respects.
(qq)    The statements made in the Pricing Disclosure Package and the Final
Offering Memorandum under the captions “Description of the Offered Notes” and
“Description of the Indenture and the Guarantee and Collateral Agreement,”
insofar as they constitute a summary of the terms of the Offered Notes and the
Indenture, and under captions “Description of the Securitization Entities,”
“Description of Planet Fitness’ Business,” “Description of the Franchise
Arrangements,” “Characteristics of Certain Franchise Agreements,” “Description
of the Manager and the Management Agreement,” “Description of the Servicer and
the Servicing Agreement,” “Description of the Back-Up Manager and the Back-Up
Management Agreement,” “Description of the Series 2018-1 Class A-1 Notes,”
“Description of the Distribution Agreements and the Contribution Agreements,”
“Description of the IP License Agreements,” “Certain Legal Aspects of the
Franchise Agreements,” “Certain U.S. Federal Income Tax Consequences,” “Certain
ERISA and Related Considerations,” “Additional Regulatory Considerations,” “Plan
of Distribution,” “Risk Factors” and “Transfer Restrictions,” insofar as they
purport to constitute summaries of the terms of statutes, rules or regulations,
legal or governmental proceedings or contracts and other documents, constitute
accurate summaries of the terms of such statutes, rules and regulations, legal
and governmental proceedings and contracts and other documents in all material
respects; provided that no representation or warranty is made as to the Initial
Purchaser Information (as defined in Section 8(e)).
(rr)    Except as would not reasonably be expected to result in a Material
Adverse Effect, (A) each of the Planet Fitness Parties and each of their
respective subsidiaries carry, or are


17
 
 




--------------------------------------------------------------------------------




covered by, insurance from insurers of recognized financial responsibility in
such amounts and covering such risks as is adequate for the conduct of their
respective businesses and the value of their respective properties and as is
customary for companies engaged in similar businesses in similar industries; (B)
all such policies of insurance of the Planet Fitness Parties and each of their
respective subsidiaries are in full force and effect; (C) the Planet Fitness
Parties and each of their respective subsidiaries are in compliance with the
terms of such policies in all material respects; (D) none of the Planet Fitness
Parties nor any of their respective subsidiaries has received notice from any
insurer or agent of such insurer that capital improvements or other expenditures
are required or necessary to be made in order to continue such insurance; and
(E) there are no claims by the Planet Fitness Parties or any of their respective
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause.
None of the Planet Fitness Parties nor any of their respective subsidiaries has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(ss)    No labor disturbance by or dispute with the employees of the Planet
Fitness Parties or any of their respective subsidiaries exists or, to the
knowledge of any Planet Fitness Party, is imminent, in each case that would
reasonably be expected to have a Material Adverse Effect.
(tt)    The Planet Fitness Parties and their respective subsidiaries believe
that they have taken the necessary actions to mitigate the risk that (i)
employees, independent contractors and consultants of the Franchisees could be
treated as joint employees of any Planet Fitness Party and/or (ii) the Planet
Fitness Parties or any of their respective subsidiaries could be jointly or
vicariously liable to or with any employee, independent contractor and
consultant of the Franchisees with respect to any labor, employment, benefits or
other matters except, in each case under clauses (i) and (ii), that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(uu)    None of the Planet Fitness Parties (i) is in violation of its
certificate of formation, limited liability company agreement, charter or bylaws
(or similar organizational documents), (ii) is in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant, condition
or other obligation contained in any indenture, mortgage, deed of trust, loan
agreement, security agreement, license or other agreement or instrument to which
it is a party or by which it is bound or to which any of its properties or
assets is subject or (iii) is in violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
it or its property or assets, except in the case of clauses (ii) and (iii), to
the extent any such conflict,


18
 
 




--------------------------------------------------------------------------------




breach, violation or default would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(vv)    Except as described in the Pricing Disclosure Package and the Final
Offering Memorandum or as would not reasonably be expected to have a Material
Adverse Effect, (i) there are no proceedings that are pending, or to the
knowledge of the Planet Fitness Parties, threatened, against any of the Planet
Fitness Parties or any of their respective subsidiaries under any laws
(including common law), regulations, ordinances, rules, orders, judgments,
decrees, permits or other legal requirements of any governmental authority,
including without limitation any international, foreign, national, state,
provincial, regional, or local authority, relating to pollution, human health,
safety, the environment, natural resources, hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) the Planet
Fitness Parties and their respective subsidiaries are not aware of any issues
regarding compliance with Environmental Laws or liabilities or other obligations
under Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, and (iii) none of the Planet Fitness Parties and
their respective subsidiaries anticipates expenditures relating to Environmental
Laws.
(ww)    Each of the Planet Fitness Parties and each of their respective
subsidiaries has filed all federal, state, local and foreign tax returns
required to be filed through the date hereof, subject to permitted extensions
(except in any case in which the failure to so file would not, individually or
in the aggregate, have a Material Adverse Effect), and have paid or caused to be
paid all taxes due pursuant to said returns, (i) except for such taxes as are
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been set aside in accordance with GAAP or (ii) as would
not, individually or in the aggregate, have a Material Adverse Effect. No tax
deficiency has been determined adversely to the Planet Fitness Parties or any of
their respective subsidiaries, nor does any Planet Fitness Party have any
knowledge of any tax deficiencies that have been, or could reasonably be
expected to be asserted against the Planet Fitness Parties or any of their
respective subsidiaries, that could, individually or in the aggregate, be
expected to have a Material Adverse Effect.
(xx)    Except where a failure to comply with any of the following would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (i) each “employee benefit plan” (within the meaning of Section
3(3) of the Employee Retirement Security Act of 1974, as amended (“ERISA”)),
other than a “multiemployer plan” within the meaning of Section 4001(c)(3) of
ERISA, for which the Planet Fitness Parties or any member of its “Controlled
Group” (defined as any organization that is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code; (ii) no
prohibited transaction, within the meaning of Section 406 of ERISA or Section
4975 of the Code,


19
 
 




--------------------------------------------------------------------------------




has occurred with respect to any Plan excluding transactions effected pursuant
to a statutory or administrative exemption; (iii) with respect to each Plan
subject to Title IV of ERISA (A) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur, (B)
no “accumulated funding deficiency” (within the meaning of Section 302 of ERISA
or Section 412 of the Code), whether or not waived, has occurred or is
reasonably expected to occur, (C) the fair market value of the assets under each
Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan) and (D) none of
the Planet Fitness Parties nor any member of their Controlled Group has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the Pension Benefit
Guaranty Corporation in the ordinary course and without default) in respect of a
Plan (including a “multiemployer plan,” within the meaning of Section 4001(c)(3)
of ERISA); and (iv) each Plan that is intended to be qualified under Section
401(a) of the Code is so qualified and nothing has occurred, whether by action
or by failure to act, which would cause the loss of such qualification.
(yy)    Other than any restrictions under applicable law, no Guarantor is
currently prohibited, directly or indirectly, from paying any dividends to its
parent or to the Master Issuer, from making any other distribution on such
Guarantor’s capital stock, limited liability company or other ownership
interests, as applicable, from repaying to its parent or the Master Issuer any
loans or advances to such Guarantor from its parent or the Master Issuer or from
transferring any of such Guarantor’s property or assets to its parent or the
Master Issuer, or any other subsidiary of its parent or the Master Issuer.
(zz)    None of the Planet Fitness Parties nor any of their respective
subsidiaries is, and after giving effect to the offer and sale of the Offered
Notes and the application of the proceeds therefrom as described under “Use of
Proceeds” in each of the Pricing Disclosure Package and the Final Offering
Memorandum will be, an “investment company” as defined in Section 3(a)(1) of the
Investment Company Act of 1940, as amended (the “1940 Act”), and the rules and
regulations of the Commission thereunder. The Master Issuer does not constitute
a “covered fund” for purposes of the Volcker Rule promulgated under the
Dodd-Frank Wall Street Reform and Consumer Protection Act. Payments on the
Offered Notes will not depend primarily on cash flow from self-liquidating
financial assets within the meaning of Section 3(a)(79) of the 1934 Act.
([[)    The statistical and market-related data included in the Pricing
Disclosure Package and the Final Offering Memorandum and the consolidated
financial statements of Holdco, the Master Issuer and their respective
subsidiaries included in the Pricing Disclosure Package and the Final Offering
Memorandum are based on or derived from sources that are reliable in all
material respects.


20
 
 




--------------------------------------------------------------------------------




(aaa)    Such Planet Fitness Parties will take reasonable precautions designed
to ensure that any offer or sale, direct or indirect, in the United States or to
any U.S. person (as defined in Rule 902 under the Securities Act) of any Offered
Notes or any substantially similar security issued by any Planet Fitness Party,
within six months subsequent to the date on which the distribution of the
Offered Notes has been completed (as notified to the Master Issuer by the
Initial Purchasers), is made under restrictions and other circumstances
reasonably designed not to affect the status of the offer and sale of the
Offered Notes in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the
Securities Act, including any sales pursuant to Rule 144A under, or Regulation S
of, the Securities Act.
(bbb)    Immediately after giving effect to the consummation of the transactions
contemplated by this Agreement, each of the Planet Fitness Parties will be
Solvent. As used in this Agreement, the term “Solvent” means, with respect to a
particular date, that on such date (i) the present fair market value (or present
fair saleable value) of the assets of such relevant entity are not less than the
total amount required to pay the liabilities of such relevant entity on its
total existing debts and liabilities (including contingent liabilities) as they
become absolute and matured, (ii) the relevant entity is able to pay its debts
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business, (iii)  the relevant entity is not
incurring debts or liabilities beyond its ability to pay as such debts and
liabilities mature, (iv) the relevant entity is not engaged in any business or
transaction, and is not about to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such entity is
engaged, and (v) the relevant entity is not otherwise insolvent under the
standards set forth in any U.S. or non-U.S. federal, state or local statute, law
or ordinance, or any judgment, decree, rule, regulation, order or injunction. In
computing the amount of such contingent liabilities at any time, it is intended
that such liabilities will be computed at the amount that, in the light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
(ccc)    None of the Planet Fitness Parties nor any of their respective
subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that could give rise to a valid claim against
any of them or the Initial Purchasers for a brokerage commission, finder’s fee
or like payment in connection with the offering and sale of the Offered Notes.
(ddd)    None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Offered Notes),
will violate or result in a violation of Section 7 of the 1934 Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U and X of the Board of Governors of the Federal Reserve System.


21
 
 




--------------------------------------------------------------------------------




(eee)    None of the Planet Fitness Parties nor any of their respective
affiliates have taken, directly or indirectly, any action designed to or that
has constituted or that could reasonably be expected to cause or result in the
stabilization (within the meaning of Regulation M promulgated by the Securities
and Exchange Commission) or manipulation (within the meaning of Section 9 of the
1934 Act) of the price of any security of the Master Issuer or any Guarantor in
connection with the offering of the Offered Notes.
(fff)    The Planet Fitness Parties and their respective affiliates have not
taken, directly or indirectly, any action or omitted to take any action which
may result in the loss by any of the Initial Purchasers of the ability to rely
on any stabilization safe harbor provided by (i) Article 5 of the Market Abuse
Regulation (596/2014) or (ii) the UK Financial Conduct Authority under s.137Q of
the Financial Services and Markets Act 2000, as amended (“FSMA”).
(ggg)    None of the Planet Fitness Parties nor any of their respective
subsidiaries is in violation of or has received notice of any violation with
respect to any federal or state law relating to discrimination in the hiring,
promotion or pay of employees, nor any applicable federal or state wage and hour
laws, nor any state law precluding the denial of credit due to the neighborhood
in which a property is situated, the violation of any of which could reasonably
be expected to have a Material Adverse Effect.
(hhh)    None of the Planet Fitness Parties nor any of their respective
subsidiaries, nor any director, officer, manager, member, agent, employee,
affiliate or other person acting on behalf of such relevant entity, has (i) made
any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (ii) made any direct or indirect unlawful
payment to any domestic governmental official, “foreign official” (as defined in
the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (collectively, the “FCPA”)) or employee; (iii) violated
or is in violation of any provision of the FCPA, the Bribery Act of 2010 of the
United Kingdom or any applicable non-U.S. anti-bribery statute or regulation;
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment; or (v) received notice of any investigation, proceeding or
inquiry by any governmental agency, authority or body regarding any of the
matters in clauses (i)-(iv) above; and the Planet Fitness Parties and their
respective subsidiaries and, to the knowledge of such relevant entity, the
relevant entity’s affiliates, have conducted their respective businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.
(iii)    The operations of the Planet Fitness Parties and each of their
respective subsidiaries are and have been conducted at all times in compliance
with applicable financial record-keeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all jurisdictions where the Planet Fitness Parties


22
 
 




--------------------------------------------------------------------------------




and its subsidiaries conduct business, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any Planet Fitness Party or any of
their respective subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of such relevant entity, threatened.
(jjj)    None of the Planet Fitness Parties nor any of their respective
subsidiaries nor any director, officer, agent, employee, affiliate or other
person acting on behalf of such relevant entity is currently the target of any
sanctions administered or enforced by the United States Government, including,
without limitation, the U.S. Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”) and the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”), nor is such relevant entity
located, organized or resident in a country or territory that is the target of
Sanctions (including at the time of this Agreement, Crimea, Cuba, Iran, North
Korea and Syria); the Planet Fitness Parties and their respective subsidiaries,
and their respective directors, officers, agents, employees, affiliates and
other persons acting on behalf of such relevant entities are in compliance with
all applicable Sanctions; and the Planet Fitness Parties and their respective
subsidiaries will not directly or indirectly use the proceeds of the offering,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of or business with any person, or in any country or territory,
that currently is the subject or target of any Sanctions or in any other manner
that would reasonably be expected to result in a violation by any person
(including any person participating in the transaction whether as underwriter,
advisor, investor or otherwise) of Sanctions.
(kkk)    There are no transfer taxes or other similar fees or charges under
Federal law or the laws of any state, or any political subdivision thereof,
required to be paid in connection with the execution and delivery of this
Agreement or the issuance and sale by the Master Issuer and the Guarantors of
the Offered Notes.
(lll)    None of the Planet Fitness Parties nor any of their respective
affiliates or representatives, have participated in a plan or scheme to evade
the registration requirements of the 1933 Act through the sale of the Offered
Notes pursuant to Regulation S.
(mmm)    None of the Planet Fitness Parties (i) party to any of the Related
Documents is in breach of any of the Related Documents and (ii) has any
knowledge that any other party to a material contract with a Securitization
Entity is in default under such material contract, except, in each case, as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


23
 
 




--------------------------------------------------------------------------------




(nnn)    No forward-looking statement (within the meaning of Section 27A of the
1933 Act and Section 21E of the 1934 Act) contained in the Pricing Disclosure
Package or the Final Offering Memorandum has been made without a reasonable
basis or has been disclosed other than in good faith.
(ooo)    The Manager has provided (i) a 17g-5 Representation to each Rating
Agency (as defined below); (ii) an executed copy of the 17g-5 Representation
delivered to each Rating Agency) has been delivered to the Representative; and
(iii) each of the Planet Fitness Parties has complied in all material respects
with each 17g-5 Representation. For purposes of this Agreement, “17g-5
Representation” means a written representation provided to each Rating Agency,
which satisfies the requirements of Rule 17g-5(a)(3)(iii) of under the 1934 Act.
(ppp)    Each Securitization Entity is, and has always been since its formation,
a single-member limited liability company formed in Delaware and properly
organized under the laws of Delaware.
(qqq)    Neither the Planet Fitness Parties nor any of their affiliates have
made or will make an election within the meaning of Treasury Regulation §
301.7701-3 to classify any Securitization Entity as an association taxable as a
corporation for United States federal income tax purposes.
(rrr)    All of the issued and outstanding limited liability company interests
of the Holding Company Guarantor are owned by the Manager, and all such limited
liability company interests are duly authorized and validly issued, fully paid
and non-assessable and owned of record by the Manager, free and clear of all
Liens.
(sss)    All of the issued and outstanding limited liability company interests
of the Master Issuer are owned by the Holding Company Guarantor, and all such
limited liability company interests are duly authorized and validly issued,
fully paid and non-assessable and owned of record by Holding Company Guarantor,
free and clear of all Liens.
(ttt)    All of the issued and outstanding limited liability company interests
of each of the Franchisor, Planet Fitness Assetco and the Equipment Distributor
are owned by the Master Issuer, and all such limited liability company interests
are duly authorized and validly issued, fully paid and non-assessable and owned
of record by the Master Issuer, free and clear of all Liens.
Any certificate signed by any officer of any Planet Fitness Party and delivered
to the Representative or counsel for the Representative or any Planet Fitness
Party in connection with the offering of the Offered Notes shall be deemed a
representation and warranty by such Planet Fitness Party, as to matters covered
thereby, to the Initial Purchasers, and not a representation or warranty by the
individual (other than in his or her official capacity).


24
 
 




--------------------------------------------------------------------------------




3.    Purchase of the Offered Notes by the Initial Purchasers; Agreements to
Sell, Purchase and Resell.
(a)    On the basis of the representations, warranties, covenants and agreements
herein contained, and subject to the terms and conditions herein set forth, the
Master Issuer agrees to sell to each Initial Purchaser and each Initial
Purchaser, severally and not jointly, agrees to purchase from the Master Issuer,
at a purchase price as agreed separately by each, in writing, among the Master
Issuer and the Initial Purchasers, the principal amount of Offered Notes set
forth opposite their respective names on Schedule I hereto.
(b)    Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to the Master Issuer that it will offer the Offered
Notes for sale upon the terms and conditions set forth in this Agreement, the
Pricing Disclosure Package and the Final Offering Memorandum. Each of the
Initial Purchasers, severally and not jointly, hereby represents and warrants
to, and agrees with, the Master Issuer, on the basis of the representations,
warranties and agreements of the Planet Fitness Parties, that such Initial
Purchaser: (i) is a sophisticated investor with such knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Offered Notes; (ii) is purchasing the Offered
Notes pursuant to a private sale exempt from registration under the 1933 Act;
(iii) in connection with the Exempt Resales, will solicit offers to buy the
Offered Notes only from, and will offer to sell the Offered Notes only to, the
Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Pricing Disclosure Package and the Final Offering
Memorandum; and (iv) will not offer or sell the Notes, nor has it offered or
sold the Notes by, or otherwise engaged in, any General Solicitation and will
not engage in any directed selling efforts within the meaning of Rule 902 under
the 1933 Act, in connection with the offering of the Offered Notes. The Initial
Purchasers have advised the Master Issuer that they will offer the Offered Notes
to Eligible Purchasers at an initial price as set forth in Schedule II hereto,
plus accrued interest, if any, from the date of issuance of the Offered Notes.
Such price may be changed by the Initial Purchasers at any time without notice.
(c)    Each Initial Purchaser, severally and not jointly, represents and
warrants to the Planet Fitness Parties that:
(i)    it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Offered Notes in,
from or otherwise involving the United Kingdom, and it has only communicated or
caused to be communicated and it will only communicate or cause to be
communicated any invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the FSMA) received by it in connection with
the issue or sale of any Offered Notes, in circumstances in which Section 21(1)
of the FSMA does not apply to the Master Issuer; and


25
 
 




--------------------------------------------------------------------------------




(ii)    it has not offered, sold or otherwise made available and will not offer,
sell or otherwise make available any Offered Notes to any retail investor in the
European Economic Area. For the purposes of this provision:
(A)
the expression “retail investor” means a person who is one (or more) of the
following:

a.
a retail client as defined in point (11) of Article 4(1) of Directive 2014/65/EU
(as amended, “MiFID II”); or

b.
a customer within the meaning of Directive 2016/97/EU, where that customer would
not qualify as a professional client as defined in point (10) of Article 4(1) of
MiFID II; or

c.
not a qualified investor as defined in Regulation (EU) 2017/1129 (as amended,
the “Prospectus Regulation”); and

(B)
the expression “offer” includes the communication in any form and by any means
of sufficient information on the terms of the offer and the Offered Notes to be
offered so as to enable an investor to decide to purchase or subscribe the
Offered Notes.

(d)    The Initial Purchasers have not and, prior to the later to occur of (A)
the Closing Date and (B) completion of the distribution of the Offered Notes,
will not, use, authorize use of, refer to or distribute any material in
connection with the offering and sale of the Offered Notes other than (i) the
Preliminary Offering Memorandum, the Pricing Disclosure Package, the Final
Offering Memorandum and the documents listed on Schedule III hereto, (ii) any
written communication that contains either (x) no “issuer information” (as
defined in Rule 433(h)(2) under the 1933 Act) or (y) “issuer information” that
was included in the Preliminary Offering Memorandum, the Pricing Disclosure
Package, the Final Offering Memorandum or the documents listed on Schedule III
hereto or (iii) any written communication prepared by such Initial Purchaser and
approved by the Master Issuer (or the Manager on its behalf) in writing.
(e)    Each Initial Purchaser hereby acknowledges that upon original issuance
thereof, and until such time as the same is no longer required under the
applicable requirements of the 1933 Act, the Offered Notes (and all securities
issued in exchange therefore or in substitution thereof) shall bear legends
substantially in the forms as set forth in the “Transfer Restrictions” section
of the Pricing Disclosure Package and the Final Offering Memorandum (along with
such other legends as the Master Issuer and their counsel deem necessary).


26
 
 




--------------------------------------------------------------------------------




Each of the Initial Purchasers understands that the Master Issuer and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 7(d), 7(j) and 7(k) hereof, counsel to the Master Issuer and counsel to
the Initial Purchasers, will assume the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.
4.    Delivery of the Offered Notes and Payment Therefor. Delivery to the
Representative on behalf of the Initial Purchasers of and payment for the
Offered Notes shall be made at the office of Ropes & Gray LLP, at 10:00 A.M.,
New York City time, on December 3, 2019 (the “Closing Date”). The place of
closing for the Offered Notes and the Closing Date may be varied by agreement
between the Initial Purchasers and the Master Issuer.
The Offered Notes will be delivered to the accounts of the Representative, or
the Trustee as custodian for The Depository Trust Company (“DTC”), against
payment by or on behalf of the Representative of the purchase price therefor by
wire transfer in immediately available funds, by causing DTC to credit the
Offered Notes to the account of the Representative at DTC. The Offered Notes
will be evidenced by one or more global securities with respect to each series
in definitive form and will be registered in the name of Cede & Co. as nominee
of DTC. The Offered Notes to be delivered to the Representative shall be made
available to the Initial Purchasers in New York City for inspection and
packaging not later than 10:00 A.M., New York City time, on the Business Day
next preceding the Closing Date.
5.    Agreements of the Planet Fitness Parties. The Planet Fitness Parties,
jointly and severally, agree with the Initial Purchasers as follows:
(a)    The Planet Fitness Parties will furnish to the Initial Purchasers,
without charge, (i) as soon as practicable after the Applicable Time, such
number of copies of the Preliminary Offering Memorandum as may then be amended
or supplemented as the Initial Purchasers may reasonably request and (ii) within
one Business Day of the date of the Final Offering Memorandum, such number of
copies of the Final Offering Memorandum as may then be amended or supplemented
as the Initial Purchasers may reasonably request; provided that such obligation
may be satisfied by delivery of the Preliminary Offering Memorandum or the Final
Offering Memorandum, as applicable, and any such amendments and supplements by
electronic means, including by email delivery of a PDF file.
(b)    The Planet Fitness Parties shall provide to the Initial Purchasers,
without charge, during the period from the date of this Agreement until the
earlier of (i) 180 days from the date of this Agreement and (ii) such date as of
which all of the Offered Notes shall have been sold by the Initial Purchasers
(such period, the “Offering Period”), as many copies of the Final Offering
Memorandum and any supplements and amendments thereto, as the Initial Purchasers
may


27
 
 




--------------------------------------------------------------------------------




reasonably request; provided that such obligation may be satisfied by delivery
of the Final Offering Memorandum and any such amendments and supplements by
electronic means, including by email delivery of a PDF file.
(c)    The Planet Fitness Parties will prepare the Final Offering Memorandum in
a form approved by the Representative and will not make any amendment or
supplement to the Pricing Disclosure Package or to the Final Offering Memorandum
of which the Representative shall not previously have been advised or to which
they shall object in a timely manner after being so advised.
(d)    The Planet Fitness Parties will (i) advise the Representative promptly of
(x) any Commission order preventing or suspending the use of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Final Offering
Memorandum or (y) any suspension of the qualification of the Offered Notes or
the Guarantees for offering or sale in any jurisdiction and of the initiation or
threatening of any proceeding for any such purpose, and (ii) use best efforts to
prevent the issuance of any such order preventing or suspending the use of the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Final
Offering Memorandum or suspending any such qualification and, if any such
suspension is issued, to obtain the lifting thereof at the earliest possible
time.
(e)    Each of the Planet Fitness Parties consents to the use of the Pricing
Disclosure Package and the Final Offering Memorandum in accordance with the
securities or Blue Sky laws of the jurisdictions in which the Offered Notes are
offered by the Initial Purchasers and by all dealers to whom Offered Notes may
be sold, in connection with the offering and sale of the Offered Notes; provided
that in connection therewith, none of the Planet Fitness Parties shall be
required to (i) qualify as a foreign corporation or limited liability company in
any jurisdiction in which it would not otherwise be required to so qualify, (ii)
file a general consent to service of process in any such jurisdiction or (iii)
subject itself to taxation in any jurisdiction in which it would not otherwise
be subject.
(f)    If, at any time prior to the end of the Offering Period, any event occurs
or information becomes known that, in the judgment of any Planet Fitness Party
or in the opinion of counsel for the Representative, should be set forth in the
Pricing Disclosure Package or the Final Offering Memorandum so that the Pricing
Disclosure Package or the Final Offering Memorandum, as then amended or
supplemented, does not contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or if it
is necessary to supplement or amend the Pricing Disclosure Package or the Final
Offering Memorandum in order to comply with any law, the Planet Fitness Parties
will promptly prepare an appropriate supplement or amendment thereto, and will
expeditiously furnish to the Initial Purchasers a reasonable number of copies
thereof.


28
 
 




--------------------------------------------------------------------------------




(g)    Promptly from time to time, the Planet Fitness Parties shall take such
action as the Representative may reasonably request to qualify the Offered Notes
for offering and sale under the securities or Blue Sky laws of such
jurisdictions as the Representative may request, to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the distribution of the Offered
Notes and to arrange for the determination of the eligibility for investment of
the Offered Notes under the laws of such jurisdictions as the Representative may
reasonably request; provided that in connection therewith, none of the Planet
Fitness Parties shall be required to (i) qualify as a foreign corporation,
limited liability company or partnership in any jurisdiction in which it would
not otherwise be required to so qualify, (ii) file a general consent to service
of process in any such jurisdiction or (iii) subject itself to taxation in any
jurisdiction in which it would not otherwise be subject.
(h)    For a period commencing on the date hereof and ending on the 180th day
after the date of the Final Offering Memorandum, the Planet Fitness Parties
agree not to, directly or indirectly, (i) offer for sale, sell, or otherwise
dispose of (or enter into any transaction or device that is designed to, or
would be expected to, result in the disposition by any person at any time in the
future of) any debt securities of any Planet Fitness Party substantially similar
to the Offered Notes (“Similar Debt Securities”) or securities convertible into
or exchangeable for Similar Debt Securities, sell or grant options, rights or
warrants with respect to Similar Debt Securities or securities convertible into
or exchangeable for Similar Debt Securities, (ii) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of Similar Debt Securities whether
any such transaction described in clause (i) or (ii) above is to be settled by
delivery of Similar Debt Securities or other securities, in cash or otherwise,
(iii) file or cause to be filed a registration statement, including any
amendments, with respect to the registration of Similar Debt Securities or
securities convertible, exercisable or exchangeable into Similar Debt Securities
or (iv) publicly announce an offering of any Similar Debt Securities or
securities convertible or exchangeable into Similar Debt Securities, in each
case without the prior written consent of the Representative.
(i)    So long as any of the Offered Notes are outstanding, the Planet Fitness
Parties will furnish at their expense to the Representative, and, upon request,
to holders of the Offered Notes and prospective purchasers of the Offered Notes,
the information required by Rule 144A(d)(4) under the 1933 Act (if any).
(j)    The Master Issuer will apply the net proceeds from the sale of the
Offered Notes to be sold by the Master Issuer hereunder substantially in
accordance with the description set forth in the Pricing Disclosure Package and
the Final Offering Memorandum under the caption “Use of Proceeds.”


29
 
 




--------------------------------------------------------------------------------




(k)    The Planet Fitness Parties and their respective affiliates will not take,
directly or indirectly, any action designed to or that has constituted or that
could cause the stabilization or manipulation of the price of any security of
the Planet Fitness Parties in connection with the offering of the Offered Notes.
(l)    Each Planet Fitness Party will not, and will not permit any of its
respective affiliates (as defined in Rule 144) to, resell any of the Offered
Notes that have been acquired by any of them, except for Offered Notes purchased
by any of the Planet Fitness Parties or any of their respective affiliates and
resold in a transaction registered under the 1933 Act or in accordance with Rule
144 or other applicable exemption under the 1933 Act.
(m)    The Planet Fitness Parties will use their best efforts to permit the
Offered Notes to be eligible for clearance and settlement in the United States
through DTC and in Europe through Euroclear Bank, S.A./N.V., or Clearstream
Banking, société anonyme.
(n)    The Planet Fitness Parties will not, and will cause their respective
affiliates and representatives not to, engage in any “directed selling efforts”
within the meaning of Rule 902 under the 1933 Act.
(o)    The Planet Fitness Parties will, and will cause their respective
affiliates and representatives to, comply with and implement the “offering
restrictions” required by Rule 902 under the 1933 Act.
(p)    The Planet Fitness Parties agree not to sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any “security” (as defined in
the 1933 Act) that would be integrated with the sale of the Offered Notes in a
manner that would require the registration under the 1933 Act of the sale to the
Initial Purchasers or the Eligible Purchasers of the Offered Notes. The Planet
Fitness Parties will take reasonable precautions designed to insure that any
offer or sale, direct or indirect, in the United States or to any U.S. person
(as defined in Rule 902 under the 1933 Act), of any Offered Notes or any
substantially similar security issued by any Planet Fitness Party, within one
hundred eighty (180) days subsequent to the date on which the distribution of
the Offered Notes has been completed (as notified to the Master Issuer by the
Representative) is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale of the Offered Notes in
the United States and to U.S. persons contemplated by this Agreement as
transactions exempt from the registration provisions of the 1933 Act, including
any sales pursuant to Rule 144A under, or Regulations D or S of, the 1933 Act.
(q)    The Master Issuer and the Guarantors agree to comply with all agreements
set forth in the representation letters of the Master Issuer and the Guarantors
to DTC relating to the approval of the Offered Notes by DTC for “book entry”
transfer.


30
 
 




--------------------------------------------------------------------------------




(r)    The Planet Fitness Parties will do and perform all things required to be
done and performed under this Agreement by them prior to the Closing Date in
order to satisfy all conditions precedent to the Initial Purchasers’ obligations
hereunder to purchase the Offered Notes.
(s)    During the Offering Period, the Planet Fitness Parties will not solicit
any offer to buy from or offer to sell to any person any Offered Notes except
through the Representative. To the extent that the Offering Period continues
beyond the Closing Date, the Representative will provide the Master Issuer and
the Manager written notice of the conclusion of the Offering Period.
(t)    The Planet Fitness Parties (i) have completed on or prior to the Closing
Date all filings and other similar actions required in connection with the
creation and perfection of security interests in the Collateral as and to the
extent required by the Indenture, the Offered Notes, the Guarantees and the
other Related Documents and (ii) shall complete all filings and other similar
actions required in the future in connection with the creation and perfection or
maintenance of security interests in the Collateral as and to the extent
required by the Indenture, the Offered Notes, the Guarantees and the other
Related Documents.
(u)    The Planet Fitness Parties, any of their respective affiliates or
representatives will not engage in any General Solicitation in connection with
the offer and sale of the Offered Notes.
(v)    The Planet Fitness Parties will take such steps as shall be necessary to
ensure that no such Planet Fitness Party becomes required to register as an
“investment company” within the meaning of such term under the 1940 Act.
(w)    No Planet Fitness Party will take any action which would result in the
loss by any Initial Purchaser of the ability to rely on any stabilization safe
harbor provided by applicable law or regulation. Each Planet Fitness Party
hereby authorizes the Initial Purchasers to make such public disclosure of
information relating to stabilization as is required by applicable law,
regulation and guidance.
(x)    To the extent that the ratings to be provided with respect to the Offered
Notes as set forth in the Pricing Disclosure Package by each of S&P Global
Ratings (“S&P”) or any successor thereto and Kroll Bond Rating Agency, Inc.
(“KBRA”) (each, a “Rating Agency”) are conditional upon the furnishing of
documents or the taking of any other actions by Planet Fitness Parties or any of
their respective affiliates, the Planet Fitness Parties and any of their
respective affiliates agree to furnish such documents and take any such other
action that is requested by each Rating Agency.
(y)    The Planet Fitness Parties have consented to and consent to the use by
the Initial Purchasers of (i) the Pricing Disclosure Package, the Final Offering
Memorandum and the


31
 
 




--------------------------------------------------------------------------------




documents listed on Schedule III hereto, (ii) any written communication that
contains either (x) no “issuer information” (as defined in Rule 433(h)(2) under
the Securities Act) or (y) “issuer information” that was included (including
through incorporation by reference) in the Preliminary Offering Memorandum or
any documents listed on Schedule III hereto, (iii) any written communication
prepared by such Initial Purchaser and approved by the Master Issuer in writing,
or (iv) any written communication that contains only the terms of the Offered
Notes and/or other information that was included (including through
incorporation by reference) in the Pricing Disclosure Package or the Final
Offering Memorandum.
(z)    The Manager shall comply, and shall cause the Master Issuer to comply, in
all material respects with Rule 17g-5 under the 1934 Act and the 17g-5
Representation.
6.    Expenses. Whether or not the transactions contemplated by this Agreement
are consummated or this Agreement is terminated, the Planet Fitness Parties,
jointly and severally, agree, to pay all reasonable expenses, costs, fees and
taxes incident to and in connection with: (a) the preparation, printing and
distribution of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Final Offering Memorandum (including, without limitation,
financial statements and exhibits and one or more versions of the Preliminary
Offering Memorandum and the Final Offering Memorandum) and all amendments and
supplements thereto (including the fees, disbursements and expenses of the
Planet Fitness Parties’ accountants, experts and counsel); (b) the preparation,
printing (including, without limitation, word processing and duplication costs)
and delivery of this Agreement, the Indenture, the Offered Notes, the Guarantees
and the other Related Documents, all Blue Sky memoranda and all other
agreements, memoranda, correspondence and other documents printed and delivered
in connection therewith and with the Exempt Resales; (c) the issuance and
delivery by the Master Issuer of the Offered Notes and by the Guarantors of the
Guarantees and any taxes payable in connection therewith; (d) the qualification
of the Offered Notes for offer and sale under the securities or Blue Sky laws of
the several states, Canada and any other foreign jurisdictions as the
Representative may designate (including, without limitation, the reasonable fees
and disbursements of the Initial Purchasers’ counsel relating to such
registration or qualification); (e) the furnishing of such copies of the
Preliminary Offering Memorandum, the Pricing Disclosure Package and the Final
Offering Memorandum, and all amendments and supplements thereto, as may be
reasonably requested for use in connection with the Exempt Resales; (f) the
preparation of certificates for the Offered Notes (including, without
limitation, printing and engraving thereof); (g) the fees and expenses of the
accountants and other experts incurred in connection with the delivery of the
comfort letters and “agreed upon procedures” letters to the Representative
pursuant to the terms of this Agreement; (h) the reasonable fees, disbursements
and expenses of outside legal counsel to the Representative, the fees of outside
accountants, the costs of any diligence service, and the fees of any other third
party service provider or advisor retained by the Representative; (i) the
custody of the Offered Notes and the approval of the Offered Notes by DTC for
“book-entry” transfer (including reasonable fees and expenses of counsel for the
Initial


32
 
 




--------------------------------------------------------------------------------




Purchasers); (j) the rating of the Offered Notes; (k) the obligations of the
Trustee, the Servicer, any agent of the Trustee or the Servicer and the counsel
for the Trustee or the Servicer in connection with the Indenture, the Offered
Notes or the other Related Documents; (l) the performance by the Planet Fitness
Parties of their other obligations under this Agreement and under the other
Related Documents which are not otherwise specifically provided for in this
Section 6; (m) all travel expenses (including expenses related to chartered
aircraft) of the Representative and Planet Fitness Parties’ officers and
employees and any other expenses of the Representative, the Planet Fitness
Parties in connection with attending or hosting meetings with prospective
purchasers of the Offered Notes, and expenses associated with any “road show”
presentation to potential investors (including any electronic “road show”
presentations); (n) compliance with Rule 17g-5 under the 1934 Act; and (o) all
sales, use and other taxes (other than income taxes) related to the transactions
contemplated by this Agreement, the Indenture, the Offered Notes or the other
Related Documents.
7.    Conditions to the Initial Purchasers’ Obligations. The respective
obligations of the Initial Purchasers hereunder are subject to the accuracy,
when made and on and as of the Closing Date, of the representations and
warranties of the Planet Fitness Parties contained herein, to the performance by
the Planet Fitness Parties and each of their respective obligations hereunder,
and to each of the following additional terms and conditions:
(a)    The Final Offering Memorandum (and any amendments or supplements thereto)
shall have been printed and copies distributed to the Initial Purchasers as
promptly as practicable on or following the date of this Agreement or at such
other date and time as to which the Initial Purchasers may agree.
(b)    The Representative shall not have discovered and disclosed to the Planet
Fitness Parties on or prior to the Closing Date that the Pricing Disclosure
Package or the Final Offering Memorandum, or any amendment or supplement to any
of the foregoing, contains an untrue statement of a fact which, in the opinion
of the Representative after consultation with counsel, is material or omits to
state a fact which, in the opinion of such counsel, is material and is necessary
in order to make the statements therein, in the light of the circumstances then
prevailing, not misleading.
(c)    All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Offered Notes, the
Indenture, the other Related Documents, the Pricing Disclosure Package and the
Final Offering Memorandum, and all other legal matters relating to this
Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects to counsel for the Representative, and the
Planet Fitness Parties shall have furnished to such counsel all documents and
information that they may request to enable them to pass upon such matters.


33
 
 




--------------------------------------------------------------------------------




(d)    The Representative shall have received one or more opinions and a
negative assurance letter of Ropes & Gray LLP, counsel to the Planet Fitness
Parties, each addressed to the Initial Purchasers and dated the Closing Date, in
form and substance reasonably satisfactory to the Representative and its
counsel, which opinions shall include the relevant opinions set forth on Exhibit
2-A hereto.
(e)    The Representative shall have received an opinion of in-house counsel to
the Planet Fitness Parties, addressed to the Initial Purchasers and dated the
Closing Date, in form and substance satisfactory to the Representative and its
counsel, which opinion shall include the opinions set forth on Exhibit 2-B
hereto.
(f)    The Representative shall have received one or more opinions from Larkin
Hoffman Daley & Lindgren Ltd., franchise counsel to the Planet Fitness Parties,
each addressed to the Initial Purchasers and dated as of the Closing Date, in
form and substance satisfactory to the Representative and its counsel, which
opinions shall include the relevant opinions set forth on Exhibit 2-C hereto.
(g)    The Representative shall have received an opinion of Dentons US LLP,
counsel to the Trustee, addressed to the Initial Purchasers and dated as of the
Closing Date, in form and substance satisfactory to the Representative and its
counsel, which opinion shall include the relevant opinions set forth on Exhibit
2-D hereto.
(h)    The Representative shall have received an opinion and negative assurance
letter of Andrascik & Tita LLC, counsel to the Servicer, and an opinion of
in-house counsel to the Servicer, each addressed to the Initial Purchasers and
dated the Closing Date, in form and substance reasonably satisfactory to the
Representative and its counsel, which opinions shall include the relevant
opinions set forth on Exhibit 2-E hereto.
(i)    The Representative shall have received an opinion of in-house counsel to
the Back-Up Manager, addressed to the Initial Purchasers and dated as of the
Closing Date, in form and substance satisfactory to the Representative and its
counsel, which opinion shall include the relevant opinions set forth on Exhibit
2-F hereto.
(j)    The Representative shall have received one or more opinions from
Richards, Layton & Finger, P.A., Delaware counsel, each addressed to the Initial
Purchasers and dated as of the Closing Date, in form and substance satisfactory
to the Representative and its counsel, which opinions shall include the relevant
opinions set forth on Exhibit 2-G hereto.
(k)    The Representative shall have received one or more opinions from Devine,
Millimet & Branch, Professional Association, New Hampshire counsel, and Cassels
Brock & Blackwell LLP, Canadian counsel, each addressed to the Initial
Purchasers and dated as of the


34
 
 




--------------------------------------------------------------------------------




Closing Date, in form and substance satisfactory to the Representative and its
counsel, which opinions shall include the relevant opinions set forth on
Exhibits 2-H and 2-I hereto.
(l)    The Representative shall have received from White & Case LLP, counsel for
the Initial Purchasers, such opinions and negative assurance letter, dated as of
the Closing Date, with respect to the issuance and sale of the Offered Notes,
the Pricing Disclosure Package, the Final Offering Memorandum and other related
matters as the Representative may reasonably require, and the Planet Fitness
Parties shall have furnished to such counsel such documents and information as
such counsel reasonably requests for the purpose of enabling them to pass upon
such matters.
(m)    In addition to the other opinions and letters provided for in this
Section 7, the Representative shall have been provided with any other opinions
that have been addressed to each Rating Agency in connection with the
transactions contemplated herein, and such opinions will be addressed to the
Initial Purchasers.
(n)    At the time of execution of this Agreement, the Representative shall have
received from KPMG LLP, a “comfort letter” (the “Holdco initial letter”), in
form and substance reasonably satisfactory to the Representative, addressed to
the Initial Purchasers and dated the date hereof (i) confirming that they are
independent public accountants with respect to Holdco and its subsidiaries
within the meaning of the 1933 Act and the applicable rules and regulations
adopted by the Commission and the Public Company Accounting Oversight Board and
are in compliance with the applicable requirements relating to the qualification
of accountants under Rule-01 of Regulation S-X of the Commission and (ii)
stating, as of the date hereof (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Pricing Disclosure Package, as of a date not more
than three days prior to the date hereof), the conclusions and findings of such
firm with respect to the financial information and (iii) covering such other
matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.
(o)    With respect to the Holdco initial letter delivered to the Representative
concurrently with the execution of this Agreement, KPMG LLP shall have furnished
to the Representative a “bring-down letter” of such accountants, addressed to
the Initial Purchasers and dated the Closing Date (i) confirming that they are
independent public accountants with respect to Holdco and its subsidiaries
within the meaning of the 1933 Act and the applicable rules and regulations
adopted by the Commission and the Public Company Accounting Oversight Board and
are in compliance with the applicable requirements relating to the qualification
of accountants under Rule 2-01 of Regulation S-X of the Commission, (ii)
stating, as of the Closing Date (or, with respect to matters involving changes
or developments since the respective dates as of which specified financial
information is given in each of the Pricing Disclosure Package or the Final
Offering Memorandum, as of a date not more than three days prior to the date of
the Closing Date), the


35
 
 




--------------------------------------------------------------------------------




conclusions and findings of such firm with respect to the financial information
and other matters covered by the Holdco initial letter, and (iii) confirming in
all material respects the conclusions and findings set forth in the Holdco
initial letter.
(p)    At the time of execution of this Agreement, the Representative shall have
received from KPMG LLP, a “comfort letter” (the “Holding Company Guarantor
initial letter”), in form and substance reasonably satisfactory to the
Representative, addressed to the Initial Purchasers and dated the date hereof
(i) confirming that they are independent public accountants with respect to the
Holding Company Guarantor and its subsidiaries within the meaning of the 1933
Act and the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board and (ii) stating, as of the date
hereof (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
Pricing Disclosure Package, as of a date not more than three days prior to the
date hereof), the conclusions and findings of such firm with respect to the
financial information and (iii) covering such other matters as are ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings.
(q)    With respect to the Holding Company Guarantor initial letter delivered to
the Representative concurrently with the execution of this Agreement, KPMG LLP
shall have furnished to the Representative a “bring-down letter” of such
accountants, addressed to the Initial Purchasers and dated the Closing Date (i)
confirming that they are independent public accountants with respect to the
Holding Company Guarantor and its subsidiaries within the meaning of the 1933
Act and the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board and are in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X of the Commission, (ii) stating, as of the Closing Date
(or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in each of
the Pricing Disclosure Package or the Final Offering Memorandum, as of a date
not more than three days prior to the date of the Closing Date), the conclusions
and findings of such firm with respect to the financial information and other
matters covered by the Holding Company Guarantor initial letter, and (iii)
confirming in all material respects the conclusions and findings set forth in
the Holding Company Guarantor initial letter.
(r)    At the time of execution of this Agreement, the Representative shall have
received from Grant Thornton LLP a letter or letters (collectively, the “Initial
AUP Letter”), in form and substance satisfactory to the Initial Purchasers,
addressed to the Initial Purchasers and dated the date hereof, concerning
certain agreed-upon procedures performed in respect of the information presented
in the Pricing Disclosure Package (including the Investor Model Runs (as defined
in Schedule III hereto)).


36
 
 




--------------------------------------------------------------------------------




(s)    At the Closing Date, the Representative shall have received from Grant
Thornton LLP a letter or letters (collectively, the “Final AUP Letter”), in form
and substance satisfactory to the Initial Purchasers, addressed to the Initial
Purchasers and dated the Closing Date, concerning certain agreed-upon procedures
performed in respect of the information presented in the Final Offering
Memorandum.
(t)    (i) None of the Planet Fitness Parties shall have sustained, since the
Audit Date, any material loss or interference with its business or properties
from fire, explosion, flood, earthquake, hurricane, accident or other calamity,
whether or not covered by insurance, or from any labor dispute or any legal or
governmental proceeding, other than as set forth in the Pricing Disclosure
Package and the Final Offering Memorandum (exclusive of any supplement thereto);
and (ii) subsequent to the dates as of which information is given in the Pricing
Disclosure Package and the Final Offering Memorandum (exclusive of any
supplement thereto), there shall not have been any change in the capital stock
or limited liability company interests, as applicable, or long-term debt of any
of the Planet Fitness Parties or any of their respective subsidiaries or any
change, or any development involving a prospective change, in or affecting the
condition (financial or otherwise), results of operations, stockholders’ equity
or limited liability company interests, as applicable, properties, management,
business or prospects of any of the Planet Fitness Parties or any of their
respective subsidiaries, individually or taken as a whole, the effect of which,
in any such case described above, is, in the judgment of the Representative, so
material and adverse as to make it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Offered Notes on the terms and in the
manner contemplated in the Pricing Disclosure Package and the Final Offering
Memorandum.
(u)    Each of the Planet Fitness Parties shall have furnished or caused to be
furnished to the Representative dated as of the Closing Date a certificate of
Dorvin Lively, President and Chief Financial Officer of Holdco, or other
officers reasonably satisfactory to the Representative, as to such matters as
the Initial Purchasers may reasonably request, including, without limitation,
certifications substantially in the form set forth on Schedule IV hereto
(subject to such modifications as reasonably agreed to by the Representative).
(v)    Subsequent to the Applicable Time there shall not have occurred any of
the following: (i) downgrading of the rating accorded to Holdco’s or the
Manager’s debt securities by any “nationally recognized statistical rating
organization,” as the term is defined in Section 3(a)(62) of the 1934 Act or
(ii) any such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
debt securities of Holcdo or the Manager. The Representative shall have received
a letter from each of (i) KBRA stating that the Offered Notes have received a
rating of not less than “BBB” and (ii) S&P stating that the Offered Notes have
received a rating of not less than “BBB”, and each Rating Agency has provided a
Rating Agency Confirmation with respect to the Series 2018-1 Senior Notes.


37
 
 




--------------------------------------------------------------------------------




(w)    The Offered Notes shall be eligible for clearance and settlement in the
United States through DTC and in Europe through Euroclear Bank, S.A./N.V., or
Clearstream Banking, société anonyme.
(x)    The Planet Fitness Parties and the Trustee, to the extent a party
thereto, shall have duly executed and delivered the Series 2019-1 Supplement and
the Offered Notes.
(y)    The Representative shall have received true and executed copies of each
of the documents specified in clause (bb) of this Section 7.
(z)    Subsequent to the Applicable Time there shall not have occurred any of
the following: (i) any domestic or international event or act or occurrence has
materially disrupted, or in the opinion of the Representative will in the
immediate future materially disrupt, the market for the securities of any Planet
Fitness Party or securities in general; or (ii) trading on the NYSE, or Nasdaq
shall have been suspended or been made subject to material limitations, or
minimum or maximum prices for trading shall have been fixed, or maximum ranges
for prices for securities shall have been required, on the NYSE, or Nasdaq or by
order of the Commission or any other governmental authority having jurisdiction;
or (iii) a banking moratorium has been declared by any state or federal
authority or any material disruption in commercial banking or securities
settlement or clearance services shall have occurred; or (iv) (A) there shall
have occurred any outbreak or escalation of hostilities or acts of terrorism
involving the United States or there is a declaration of a national emergency or
war by the United States or (B) there shall have been any other calamity or
crisis or any change in political, financial or economic conditions if the
effect of any such event in (A) or (B), in the judgment of the Representative,
makes it impracticable or inadvisable to proceed with the offering, sale and
delivery of the Offered Notes, on the terms and in the manner contemplated by
the Final Offering Memorandum or that, in the judgment of the Representative,
could materially and adversely affect the financial markets or the markets for
the Offered Notes and other debt securities.
(aa)    There shall exist at and as of the Closing Date no condition that would
constitute a default (or an event that with notice or the lapse of time, or
both, would constitute a default) under the Indenture or a material breach under
any of the other Related Documents as in effect at the Closing Date (or an event
that with notice or lapse of time, or both, would constitute such a default or
material breach). On the Closing Date, each of the Related Documents shall be in
full force and effect, shall conform in all material respects to the description
thereof contained in the Pricing Disclosure Package and the Final Offering
Memorandum and shall not have been modified.
(bb)    Each of the Planet Fitness Parties shall have furnished to the Initial
Purchasers a certificate, in form and substance reasonably satisfactory to the
Representative, dated as of the


38
 
 




--------------------------------------------------------------------------------




Closing Date, of the Chief Financial Officer (or, if such entity has no Chief
Financial Officer, of another Authorized Officer) of such entity that such
entity will be Solvent immediately after the consummation of the transactions
contemplated by this Agreement and the Related Documents.
(cc)    None of (i) the issuance and sale of the Offered Notes pursuant to this
Agreement, (ii) the transactions contemplated by the Related Documents or (iii)
the use of the Pricing Disclosure Package or the Final Offering Memorandum shall
be subject to an injunction (temporary or permanent) and no restraining order or
other injunctive order shall have been issued; and there shall not have been any
legal action, order, decree or other administrative proceeding instituted or (to
the knowledge of the Planet Fitness Parties) overtly threatened against the
Planet Fitness Parties or the Initial Purchasers that could reasonably be
expected to adversely impact the issuance of the Offered Notes or the Initial
Purchasers’ activities in connection therewith or any other transactions
contemplated by the Related Documents or the Pricing Disclosure Package.
(dd)    The Representative shall have received evidence reasonably satisfactory
to the Representative and its counsel, that all UCC-1 financing statements and
assignments and other instruments required to be filed on or prior to the
Initial Closing Date or the Closing Date pursuant to the Related Documents have
been or are being filed.
(ee)    The Representative shall have received evidence reasonably satisfactory
to the Representative and its counsel that all conditions precedent to the
issuance of the Offered Notes that are contained in the Indenture have been
satisfied, including confirmation that the Rating Agency Condition with respect
to the Offered Notes has been satisfied.
(ff)    The representations and warranties of each of the Planet Fitness Parties
(to the extent a party thereto) contained in the Related Documents to which each
of the Planet Fitness Parties is a party will be true and correct as of the
Closing Date (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct of such earlier
date).
(gg)    On or prior to the Closing Date, the Planet Fitness Parties shall have
furnished to the Initial Purchasers such further certificates and documents as
the Representative may reasonably request.
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Representative.


39
 
 




--------------------------------------------------------------------------------




8.    Indemnification and Contribution.
(a)    Each of the Planet Fitness Parties shall, jointly and severally,
indemnify and hold harmless each Initial Purchaser, its affiliates, directors,
officers, employees and each person, if any, who controls any Initial Purchaser
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
(each, an “Initial Purchaser Indemnified Party”), against any and all losses,
liabilities, claims, damages and expenses whatsoever as incurred (including but
not limited to reasonable attorneys’ fees and any and all reasonable and
documented expenses whatsoever incurred in investigating, preparing or defending
against any litigation, commenced or threatened, or any claim whatsoever, and
any and all amounts paid in settlement of any claim or litigation), joint or
several, to which they or any of them may become subject under the 1933 Act, the
1934 Act or otherwise, insofar as such losses, liabilities, claims, damages or
expenses (or actions in respect thereof) arise out of or are based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in (A)
the Preliminary Offering Memorandum, the Pricing Disclosure Package or the Final
Offering Memorandum or in any amendment or supplement thereto, (B) any Blue Sky
application or other document prepared or executed by any of the Planet Fitness
Parties (or based upon any information furnished by any of the Planet Fitness
Parties) specifically for the purpose of qualifying any or all of the Offered
Notes under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”) or (C) any materials or information used in connection with the
marketing of the offering of the Offered Notes, including any “road show” or
investor presentations made to investors by any of the Planet Fitness Parties
(whether in person or electronically) and the documents and information listed
on Schedule III hereto (all of the foregoing materials described in this clause
(C), the “Marketing Materials”), (ii) the omission or alleged omission to state
in the Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Final Offering Memorandum, or in any amendment or supplement thereto, or in any
Blue Sky Application or in any Marketing Materials, any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, (iii) any act or failure to act or any
alleged act or failure to act by any Initial Purchaser in connection with, or
relating in any manner to, the Offered Notes or the offering contemplated
hereby, and that is included as part of or referred to in any loss, claim,
damage, liability or action or expense arising out of or based upon matters
covered by clause (i) or (ii) above, or (iv) the violation of any securities
laws (including without limitation the anti-fraud provision thereof) of any
foreign jurisdiction in which the Offered Notes are offered; provided, however,
that the Planet Fitness Parties will not be liable in any such case to the
extent but only to the extent that it is determined in a final and unappealable
judgment by a court of competent jurisdiction that any such loss, liability,
claim, damage or expense arises directly and primarily out of or is based
directly and primarily upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to any of the Planet Fitness
Parties by or on behalf of the Initial Purchasers


40
 
 




--------------------------------------------------------------------------------




through either Representative expressly for use in the Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Final Offering Memorandum,
amendment or supplement thereto, Blue Sky Application or Marketing Materials (as
the case may be, which information is limited to the Initial Purchaser
Information). The parties agree that such information provided by or on behalf
of any Initial Purchaser through either Representative consists solely of the
Initial Purchaser Information.
Each of the Planet Fitness Parties hereby agrees, jointly and severally, to
indemnify and hold harmless each Initial Purchaser Indemnified Party, against
any and all losses, liabilities, claims, damages and expenses whatsoever as
incurred (including but not limited to reasonable attorneys’ fees and any and
all reasonable and documented expenses whatsoever incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim whatsoever, and any and all amounts paid in settlement of any claim or
litigation), joint or several, to which they or any of them may become subject,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, any website maintained in compliance with Rule 17g-5 under the 1934
Act by or on behalf of any Planet Fitness Party in connection with the marketing
of the offering of the Offered Notes.
Except as otherwise provided in Section 8(c), each of the Planet Fitness Parties
agrees that it shall, jointly and severally, reimburse each Indemnified Party
promptly upon demand for any documented legal or other expenses reasonably
incurred by that Initial Purchaser Indemnified Party in connection with
investigating or defending or preparing to defend against any losses,
liabilities, claims, damages or expenses for which indemnity is being provided
pursuant to this Section 8(a) as such expenses are incurred.
The foregoing indemnity agreement will be in addition to any liability which the
Planet Fitness Parties may otherwise have, including but not limited to other
liability under this Agreement.
(b)    Each Initial Purchaser, severally and not jointly, shall indemnify and
hold harmless each Planet Fitness Party, each of the officers, directors and
employees of each Planet Fitness Party, and each other person, if any, who
controls such Planet Fitness Party within the meaning of Section 15 of the 1933
Act or Section 20 of the 1934 Act (each, a “Planet Fitness Indemnified Party”),
against any losses, liabilities, claims, damages and expenses whatsoever as
incurred (including but not limited to reasonable attorneys’ fees and any and
all reasonable and documented expenses whatsoever incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim whatsoever, and any and all amounts paid in settlement of any claim or
litigation), joint or several, to which they or any of them may become subject
under the 1933 Act, the 1934 Act or otherwise, insofar as such losses,
liabilities, claims, damages or expenses (or actions in respect thereof) arise
out of or are based upon (i) any untrue


41
 
 




--------------------------------------------------------------------------------




statement or alleged untrue statement of a material fact contained (A) in the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Final
Offering Memorandum or in any amendment or supplement thereto, (B) in any Blue
Sky Application or (C) in any Marketing Materials, or (ii) the omission or
alleged omission to state in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Final Offering Memorandum, or in any amendment or
supplement thereto, in any Blue Sky Application or in any Marketing Materials
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, but in
each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to any of the Planet Fitness
Parties by or on behalf of any Initial Purchaser through either Representative
expressly for use in the Preliminary Offering Memorandum, the Pricing Disclosure
Package, the Final Offering Memorandum, amendment or supplement thereto, Blue
Sky Application or Marketing Materials (as the case may be, which information is
limited to the Initial Purchaser Information; provided, however, that in no case
shall any Initial Purchaser be liable or responsible for any amount in excess of
the discount applicable to the Offered Notes to be purchased by such Initial
Purchaser under this Agreement).
The foregoing indemnity agreement will be in addition to any liability which the
Initial Purchasers may otherwise have, including but not limited to other
liability under this Agreement.
(c)    Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of any claims or the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify each party against whom
indemnification is to be sought in writing of the claim or the commencement
thereof (but the failure so to notify an indemnifying party shall not relieve
the indemnifying party from any liability which it may have under this Section 8
to the extent that it is not materially prejudiced due to the forfeiture of
substantive rights or defenses as a result thereof or otherwise has notice of
any such action, and in any event shall not relieve it from any liability that
such indemnifying party may have otherwise than on account of the indemnity
agreement hereunder). In case any such claim or action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate, at its own
expense in the defense of such action, and to the extent it may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, that
counsel to the indemnifying party shall not (except with the written consent of
the indemnified party) also be counsel to the indemnified party. Notwithstanding
the foregoing, the indemnified party or parties shall have the right to employ
its or their own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such indemnified party or parties unless
(i) the employment of such counsel shall have been authorized in writing by one
of the


42
 
 




--------------------------------------------------------------------------------




indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel reasonably satisfactory to
such indemnified party to have charge of the defense of such action within a
reasonable time after notice of commencement of the action, (iii) such
indemnified party or parties shall have reasonably concluded, based on advice of
counsel, that there may be legal defenses available to it or them which are
different from or additional to those available to the indemnifying parties, or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both sets of parties by the same counsel would present a conflict due to
actual or potential differing interests between them, in any of which
events (i) through (iv) such fees and expenses shall be borne by the
indemnifying parties (and the indemnifying parties shall not have the right to
direct the defense of such action on behalf of the indemnified party or parties;
provided, however, that in no event will the indemnifying parties be liable for
the fees and expenses of more than one counsel for the indemnified parties for
any one action or related group of actions (together with any local counsel in
any applicable jurisdiction). No indemnifying party shall, without the prior
written consent of the indemnified parties, effect any settlement or compromise
of, or consent to the entry of judgment with respect to, any pending or
threatened claim, investigation, action or proceeding in respect of which
indemnity or contribution may be or could have been sought by an indemnified
party under this Section 8 (whether or not the indemnified party is an actual or
potential party thereto), unless such settlement, compromise or judgment (i)
includes an unconditional release of the indemnified party from all liability
arising out of such claim, investigation, action or proceeding and (ii) does not
include a statement as to or an admission of fault, culpability or any failure
to act, by or on behalf of the indemnified party. No indemnifying party shall be
liable for any settlement or compromise of, or consent to the entry of judgment
with respect to, any such action or claim effected without its consent.
(d)    In order to provide for contribution in circumstances in which the
indemnification provided for in Section 8(a) through (c) is for any reason held
to be unavailable (except for reasons set forth in the proviso to clause (a) or
the last sentence of clause (c)) from any indemnifying party or is insufficient
to hold harmless a party indemnified thereunder, the Planet Fitness Parties and
the Initial Purchasers shall contribute to the aggregate losses, claims,
damages, liabilities and expenses of the nature contemplated by such
indemnification provision (including any reasonable and documented
investigation, legal and other expenses incurred in connection with, and any
amount paid in settlement of, any action, suit or proceeding or any claims
asserted), but after deducting in the case of losses, claims, damages,
liabilities and expenses suffered by the Planet Fitness Parties, any
contribution received by the Planet Fitness Parties from persons, other than the
Initial Purchasers, who may also be liable for contribution, including their
directors, officers, employees and persons who control the Planet Fitness
Parties within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act as incurred to which the Planet Fitness Parties and one or more of the
Initial Purchasers may be subject, in such proportions as is appropriate to
reflect the


43
 
 




--------------------------------------------------------------------------------




relative benefits received by the Planet Fitness Parties and the Initial
Purchasers from the offering and sale of the Offered Notes under this Agreement
or, if such allocation is not permitted by applicable law, in such proportions
as are appropriate to reflect not only the relative benefits referred to above
but also the relative fault of the Planet Fitness Parties and the Initial
Purchasers in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Planet Fitness
Parties and the Initial Purchaser shall be deemed to be in the same proportion
as the total proceeds from the offering and sale of the Offered Notes under this
Agreement (net of discounts and commissions but before deducting expenses)
received by the Planet Fitness Parties or their affiliates under this Agreement,
on the one hand, and the discounts or commissions received by the Initial
Purchasers under this Agreement, on the other hand, bear to the aggregate
offering price to investors of the Offered Notes purchased under this Agreement,
as set forth on the cover of the Final Offering Memorandum. The relative fault
of each of the Planet Fitness Parties (on the one hand) and of the Initial
Purchasers (on the other hand) shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Planet Fitness Parties or their affiliates or the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Planet
Fitness Parties and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Initial Purchasers were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section 8(d). The
aggregate amount of losses, liabilities, claims, damages and expenses incurred
by an indemnified party and referred to above in this Section 8(d) shall be
deemed to include any documented legal or other expenses reasonably incurred by
such indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any judicial, regulatory or
other legal or governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue or alleged untrue statement or
omission or alleged omission. Notwithstanding the provisions of this Section
8(d), (i) no Initial Purchaser shall be required to contribute any amount in
excess of the amount by which the discounts and commissions applicable to the
Offered Notes resold by it to Eligible Purchasers under this Agreement exceeds
the amount of any damages which such Initial Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission, and (ii) no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 8(d), (A) each of the Initial
Purchaser Indemnified Parties other than the Initial Purchasers shall have the
same rights to contribution as the Initial Purchasers, and (B) each director,
officer or employee of the Planet Fitness Parties and each person, if any, who
controls the Planet Fitness Parties within the meaning of Section 15 of the 1933
Act or Section 20 of the 1934 Act shall have the same rights to


44
 
 




--------------------------------------------------------------------------------




contribution as the Planet Fitness Parties, subject in each case of (A) and (B)
to clauses (i) and (ii) of the immediately preceding sentence. Any party
entitled to contribution will, promptly after receipt of notice of commencement
of any action, suit or proceeding against such party in respect of which a claim
for contribution may be made against another party or parties, notify each party
or parties from whom contribution may be sought, but the omission to so notify
such party or parties shall not relieve the party or parties from whom
contribution may be sought from any obligation it or they may have under this
Section 8(d) or otherwise. The obligations of the Planet Fitness Parties to
contribute pursuant to this Section 8(d) shall be joint and several.
(e)    The Initial Purchasers, severally and not jointly, confirm and the Planet
Fitness Parties acknowledge and agree that (i) the statements with respect to
the offering of the Offered Notes by the Initial Purchasers set forth in the
third to last paragraph (relating to overallotment, stabilization and similar
activities) of the section entitled “Plan of Distribution” in the Pricing
Disclosure Package and the Final Offering Memorandum and (ii) the name of the
Initial Purchasers set forth on the front and back cover page of the Preliminary
Offering Memorandum and the Final Offering Memorandum constitute the only
information concerning such Initial Purchasers furnished in writing to the
Planet Fitness Parties by or on behalf of the Initial Purchasers specifically
for inclusion in the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Final Offering Memorandum or in any amendment or supplement
thereto or in any Blue Sky Application (the “Initial Purchaser Information”).
9.    Defaulting Initial Purchasers.
(a)    If, on the Closing Date, any Initial Purchaser defaults in its
obligations to purchase the Offered Notes that it has agreed to purchase under
this Agreement, the remaining non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Offered Notes by the non-defaulting
Initial Purchasers or other persons satisfactory to the Master Issuer on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Offered Notes, then the Master Issuer shall be entitled to
a further period of 36 hours within which to procure other persons reasonably
satisfactory to the non-defaulting Initial Purchasers to purchase such Offered
Notes on such terms. In the event that within the respective prescribed periods,
the non-defaulting Initial Purchasers notify the Master Issuer that they have so
arranged for the purchase of such Offered Notes, or the Master Issuer notifies
the non-defaulting Initial Purchasers that it has so arranged for the purchase
of such Offered Notes, either the non-defaulting Initial Purchasers or the
Master Issuer may postpone the Closing Date for up to seven full Business Days
in order to effect any changes that in the opinion of counsel for the Master
Issuer or counsel for the Initial Purchasers may be necessary in the Pricing
Disclosure Package, the Final Offering Memorandum or in any other document or
arrangement, and the Master Issuer agrees to promptly prepare any amendment or
supplement to the Pricing Disclosure Package or the Final Offering Memorandum
that effects any


45
 
 




--------------------------------------------------------------------------------




such changes. As used in this Agreement, the term “Initial Purchaser” includes,
for all purposes of this Agreement unless the context requires otherwise, any
party not listed in Schedule I hereto that, pursuant to this Section 9,
purchases Offered Notes that a defaulting Initial Purchaser agreed but failed to
purchase.
(b)    If, after giving effect to any arrangements for the purchase of the
Offered Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and any persons procured by the Master Issuer
as provided in paragraph (a) above, the aggregate principal amount of such
Offered Notes that remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Offered Notes, then the Master Issuer
shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Offered Notes that such Initial Purchaser
agreed to purchase hereunder plus such Initial Purchaser’s pro rata share (based
on the principal amount of Offered Notes that such Initial Purchaser agreed to
purchase hereunder) of the Offered Notes of such defaulting Initial Purchaser or
Initial Purchasers for which such arrangements have not been made; provided that
the non-defaulting Initial Purchasers shall not be obligated to purchase more
than 110% of the aggregate principal amount of Offered Notes that they agreed to
purchase on the Closing Date pursuant to the terms of Section 3.
(c)    If, after giving effect to any arrangements for the purchase of the
Offered Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and any persons procured by the Master Issuer
as provided in paragraph (a) above, the aggregate principal amount of such
Offered Notes that remains unpurchased exceeds one-eleventh of the aggregate
principal amount of all the Offered Notes, or if the Master Issuer shall not
exercise the right described in paragraph (b) above, then this Agreement shall
terminate without liability on the part of the non-defaulting Initial
Purchasers. Any termination of this Agreement pursuant to this Section 9 shall
be without liability on the part of the Planet Fitness Parties, except that the
Planet Fitness Parties will continue to be liable for the payment of expenses as
set forth in Sections 6 and 14 except with respect to a defaulting Initial
Purchaser and except that the provisions of Section 8 shall not terminate and
shall remain in effect.
(d)    Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Planet Fitness Parties or any non-defaulting
Initial Purchaser for damages caused by its default.
10.    Termination. The Representative shall have the right to terminate this
Agreement at any time prior to the Closing Date, if, at or after the Applicable
Time: (i) any domestic or international event or act or occurrence has
materially disrupted, or in the opinion of the Representative will in the
immediate future materially disrupt, the market for the Master Issuer’s
securities or securities in general; or (ii) trading on the NYSE or Nasdaq shall
have been suspended or been made subject to material limitations, or minimum or
maximum prices for trading shall have


46
 
 




--------------------------------------------------------------------------------




been fixed, or maximum ranges for prices for securities shall have been
required, on the NYSE or Nasdaq or by order of the Commission or any other
governmental authority having jurisdiction; or (iii) a banking moratorium has
been declared by any state or federal authority or any material disruption in
commercial banking or securities settlement or clearance services shall have
occurred; or (iv) (A) there shall have occurred any outbreak or escalation of
hostilities or acts of terrorism involving the United States or there is a
declaration of a national emergency or war by the United States or (B) there
shall have been any other calamity or crisis or any change in political,
financial or economic conditions if the effect of any such event in (A) or (B),
in the judgment of the Representative, makes it impracticable or inadvisable to
proceed with the offering, sale and delivery of the Offered Notes, on the terms
and in the manner contemplated by the Final Offering Memorandum; or (v) any of
the events described in Sections 7(r) or 7(x) shall have occurred or the Initial
Purchasers shall decline to purchase the Offered Notes for any reason permitted
under this Agreement. Any notice of termination pursuant to this Section 10
shall be in writing.
11.    Non-Assignability. None of the Planet Fitness Parties may assign its
rights and obligations under this Agreement. No Initial Purchaser may assign its
respective rights and obligations under this Agreement, except that an Initial
Purchaser shall have the right to substitute any one of its affiliates as the
purchaser of the Offered Notes that it has agreed to purchase hereunder
(“Substituting Initial Purchaser”), by a written notice to the Master Issuer,
which notice shall be signed by both the Substituting Initial Purchaser and such
affiliate, shall contain such affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such affiliate of the accuracy
with respect to it of the representations set forth in Section 3. Upon receipt
of such notice, wherever the word “Initial Purchaser” is used in this Agreement
(other than in this Section 11), such word shall be deemed to refer to such
affiliate in lieu of the Substituting Initial Purchaser.
12.    Reimbursement of Initial Purchasers’ Expenses. If (a) the Master Issuer
for any reason fails to tender the Offered Notes for delivery to the Initial
Purchasers, or (b) the Initial Purchasers decline to purchase the Offered Notes
for any reason permitted under this Agreement, the Planet Fitness Parties shall
jointly and severally reimburse the Initial Purchasers for all reasonable and
reasonably documented out-of-pocket expenses (including fees and disbursements
of counsel for the Initial Purchasers) incurred by the Initial Purchasers in
connection with this Agreement and the proposed purchase of the Offered Notes,
and upon demand shall pay the full amount thereof to the Initial Purchasers. If
this Agreement is terminated pursuant to Section 9 by reason of the default of
one or more Initial Purchasers, the Planet Fitness Parties shall not be
obligated to reimburse any defaulting Initial Purchaser on account of those
expenses.
13.    Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:


47
 
 




--------------------------------------------------------------------------------




(a)    if to any Initial Purchaser, to Guggenheim Securities, LLC, 330 Madison
Avenue, New York, New York 10017, Attention: Structured Products Capital Markets
(email: Cory.Wishengrad@guggenheimpartners.com;
Marina.Pristupova@guggenheimpartners.com), with a copy to the Deputy General
Counsel (email: Alex.Sheers@guggenheim.com) and with a copy to White & Case LLP,
1221 Avenue of the Americas, New York, New York 10020, Attention: David Thatch
(email: dthatch@whitecase.com); and
(b)    if to any of the Planet Fitness Parties, shall be delivered or sent by
hand delivery, mail, overnight courier or facsimile transmission to Planet
Fitness Inc., 4 Liberty Lane West, Hampton, New Hampshire 03842; Planet Fitness
Master Issuer LLC, 4 Liberty Lane West, Floor 2, Hampton, New Hampshire 03842,
Attention: General Counsel; Planet Fitness Holdings, LLC, 4 Liberty Lane West,
Hampton, New Hampshire 03842, Attention: General Counsel; and with a copy to
Ropes & Gray LLP, Prudential Tower, 800 Boylston Street, Boston, Massachusetts
02199-3600, Attention: Patricia Lynch, Esq. (email:
patricia.lynch@ropesgray.com).
Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.
14.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Initial Purchasers, the Planet Fitness
Parties and their respective successors. This Agreement and the terms and
provisions hereof are for the sole benefit of only those persons, except that
the representations, warranties, indemnities and agreements of the Planet
Fitness Parties contained in this Agreement shall also be deemed to be for the
benefit of the Initial Purchaser Indemnified Parties and, in the case of Section
8(b) only, the Planet Fitness Indemnified Parties. Nothing in this Agreement is
intended or shall be construed to give any person, other than the persons
referred to in this Section 14, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.
15.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of any of the Planet Fitness Parties
and the Initial Purchasers contained in this Agreement or made by or on behalf
of them, respectively, pursuant to this Agreement, shall survive the delivery of
and payment for the Offered Notes and shall remain in full force and effect,
regardless of any termination of this Agreement or any investigation made by or
on behalf of any of them or any person controlling any of them.
16.    Definition of the Terms “Business Day,” “Affiliate,” and “Subsidiary.”
For purposes of this Agreement, (a) “Business Day” means any day on which the
New York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the 1933 Act.
17.    Governing Law. This Agreement and any dispute, claim, controversy,
disagreement, action or proceeding arising under or related to this Agreement,
including the


48
 
 




--------------------------------------------------------------------------------




scope or validity of this provision shall be governed by and construed in
accordance with the laws of the State of New York.
18.    Submission to Jurisdiction and Venue. Each of the parties hereto hereby
irrevocably and unconditionally:
(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement or any of the transactions contemplated hereby, or
for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party hereto at its
address set forth in Section 13 or at such other address of which such party
shall have been notified pursuant thereto; and
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any legal action or proceeding
referred to in this Section 18 any special, exemplary, punitive or consequential
damages.
Each of the Planet Fitness Parties and each of the Initial Purchasers agree that
any suit, action or proceeding arising out of or based upon this Agreement or
the transactions contemplated hereby may be instituted in any State or U.S.
federal court in The City of New York and County of New York, and waives any
objection that such party may now or hereafter have to the laying of venue of
any such proceeding, and irrevocably submits to the exclusive jurisdiction of
such courts in any suit, action or proceeding.
19.    Waiver of Jury Trial. Each of the Planet Fitness Parties and the Initial
Purchasers hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.


49
 
 




--------------------------------------------------------------------------------




20.    No Fiduciary Duty. The Planet Fitness Parties acknowledge and agree that
(a) the purchase and sale of the Offered Notes pursuant to this Agreement,
including the determination of the offering price of the Offered Notes and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Planet Fitness Parties, on the one hand, and the several Initial
Purchasers, on the other hand, (b) in connection with the offering, sale and the
delivery of the Offered Notes and the process leading thereto, each Initial
Purchaser and their respective representatives are and have been acting solely
as a principal and is not the agent or fiduciary of any Planet Fitness Party,
any of its respective subsidiaries or its respective stockholders, creditors,
employees or any other party, (c) no Initial Purchaser or any of its respective
representatives has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Planet Fitness Party with respect to the
offering, sale and delivery of the Offered Notes or the process leading thereto
(irrespective of whether such Initial Purchaser or its representative has
advised or is currently advising the Planet Fitness Parties or any of their
respective subsidiaries on other matters) and no Initial Purchaser or its
respective representative has any obligation to the Planet Fitness Parties with
respect to the offering of the Offered Notes except the obligations expressly
set forth in this Agreement, (d) the Initial Purchasers and their respective
affiliates and representatives may be engaged in a broad range of transactions
that involve interests that differ from those of the Planet Fitness Parties, (e)
any duties and obligations that the Initial Purchasers may have to the Planet
Fitness Parties shall be limited to those duties and obligations specifically
stated herein, and (f) the Initial Purchasers have not provided any legal,
accounting, regulatory or tax advice with respect to the offering of the Offered
Notes and the Planet Fitness Parties have consulted their own respective legal,
accounting, regulatory and tax advisors to the extent they deemed appropriate.
The Planet Fitness Parties hereby waive any claims that they each may have
against the Initial Purchasers with respect to any breach of fiduciary duty in
connection with the Offered Notes.
21.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, scanned PDF and other means of electronic transmission,
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.
22.    Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
23.    Severability. In case any provision of this Agreement shall be deemed
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
24.    No Integration. This Agreement shall be separate and apart from, and
shall not supersede, the engagement letter dated November 7, 2019 between Holdco
and Guggenheim


50
 
 




--------------------------------------------------------------------------------




Securities, LLC, and the terms of the engagement letter shall remain in full
force and effect, except to the extent provided therein.
25.    Recognition of the U.S. Special Resolution Regimes.
(a)    In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.
(b)    In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.
For purposes of this Section 25, a “BHC Act Affiliate” has the meaning assigned
to the term “affiliate” in, and shall be interpreted in accordance with, 12
U.S.C. § 1841(k). “Covered Entity” means any of the following: (i) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.






51
 
 




--------------------------------------------------------------------------------







If the foregoing correctly sets forth the agreement among the Master Issuer, the
Manager, the Parent Companies, the Guarantors and the Initial Purchasers, please
indicate your acceptance in the space provided for that purpose below.


PLANET FITNESS MASTER ISSUER LLC


By:    /s/ Justin Vartanian        
    Name: Justin Vartanian
    Title: General Counsel and Secretary




PLANET FITNESS HOLDINGS, LLC


By:    /s/ Justin Vartanian        
    Name: Justin Vartanian
    Title: General Counsel and Secretary




PLANET FITNESS, INC.


By:    /s/ Justin Vartanian        
    Name: Justin Vartanian
    Title: General Counsel and Secretary






[Signature Page to Purchase Agreement]


 
 
 




--------------------------------------------------------------------------------




PLANET FITNESS SPV GUARANTOR LLC




By:    /s/ Justin Vartanian        
    Name: Justin Vartanian
    Title: General Counsel and Secretary




PLANET FITNESS FRANCHISING LLC


By:    /s/ Justin Vartanian        
    Name: Justin Vartanian
    Title: General Counsel and Secretary




PLANET FITNESS DISTRIBUTION LLC


By:    /s/ Justin Vartanian        
    Name: Justin Vartanian
    Title: General Counsel and Secretary




PLANET FITNESS ASSETCO LLC


By:    /s/ Justin Vartanian        



[Signature Page to Purchase Agreement]
 
 
 




--------------------------------------------------------------------------------




    Name: Justin Vartanian
    Title: General Counsel and Secretary




PLANET INTERMEDIATE, LLC

By:    /s/ Justin Vartanian        
    Name: Justin Vartanian
    Title: General Counsel and Secretary




PLA-FIT HOLDINGS, LLC


By:    /s/ Justin Vartanian        
    Name: Justin Vartanian
    Title: General Counsel and Secretary




[Signature Page to Purchase Agreement]
 
 
 




--------------------------------------------------------------------------------






Accepted:
GUGGENHEIM SECURITIES, LLC




By: /s/ Cory Wishengrad        
Name: Cory Wishengrad
Title: Senior Managing Director

Acting on behalf of itself and as Representative of the several Initial
Purchasers






[Signature Page to Purchase Agreement]
 
 
 




--------------------------------------------------------------------------------


 




 
SCHEDULE I
 
 
Principal
 
Amount of
 
Series 2019-1 Class A-2 Notes
 
to be
Initial Purchasers
Purchased
Guggenheim Securities, LLC
$
525,000,000
 
Citigroup Global Markets Inc.
25,000,000
 
     Total
$
550,000,000
 















 
 




--------------------------------------------------------------------------------


 


SCHEDULE II


PRICING TERM SHEET


PLANET FITNESS MASTER ISSUER LLC
Master Issuer

Pricing Supplement dated November 20, 2019
to the Preliminary Offering Memorandum dated November 12, 2019


$550,000,000 SERIES 2019-1 3.858% FIXED RATE SENIOR SECURED NOTES, CLASS A-2

--------------------------------------------------------------------------------



Gross Proceeds to the Master Issuer:
 
Class A-2
$550,000,000
Price to Investors:
 
Class A-2
100%
Interest Rate:
 
Class A-2
3.858% per annum
Rating (S&P):
“BBB”
Rating (KBRA):
“BBB”
Trade Date:
November 20, 2019
Closing Date:
December 3, 2019 (T+8)
Initial Purchasers:
Guggenheim Securities, LLC; Citigroup Global Markets Inc.
Anticipated Repayment Date:
 
Class A-2
Quarterly Payment Date occurring in December 2029
Series 2019-1 Legal Final Maturity Date:
Quarterly Payment Date occurring in December 2049


First Quarterly Payment Date:
March 5, 2020
First Interest Accrual Period:
The initial Interest Accrual Period for the Offered Notes will be the period
from and including the Closing Date to, but excluding, March 5, 2020, which, for
the avoidance of doubt, will be 92 days, as calculated on the basis of a 360-day
year of twelve 30-day months.







 
 




--------------------------------------------------------------------------------




Series 2019-1 Class A-2 Quarterly Post-ARD Contingent Interest: 
A per annum rate equal to the rate determined by the Servicer to be the greater
of (i) 5.00% per annum and (ii) a rate equal to the amount, if any, by which (a)
the sum of (x) the yield to maturity (adjusted to a quarterly bond-equivalent
basis) on the Series 2019‑1 Anticipated Repayment Date of the United States
Treasury Security having a term closest to ten (10) years, plus (y) 5.00%,
plus (z) 2.25%, exceeds (b) the Offered Notes Rate.
Use of Proceeds:
The Master Issuer estimates that the net proceeds of this Offering after
deducting Transaction Expenses will be approximately $538 million.







 
 




--------------------------------------------------------------------------------




 
The Master Issuer expects intends to use a portion of the net proceeds to
prefund up to approximately $6.8 million of the principal and interest payable
on the Series 2019-1 Notes, and will deposit an additional portion of such net
proceeds and/or arrange for the issuance of an Interest Reserve Letter of Credit
in an aggregate amount of approximately $5.3 million to fund the Series 2019-1
Senior Notes Interest Reserve Amount on the Closing Date to be approximately
$[●], and on the Closing Date, the Master Issuer will be required to make a
deposit of funds into the Senior Notes Interest Reserve Account from the
proceeds of the Offered Notes and/or arrange for the issuance of an Interest
Reserve Letter of Credit in an aggregate amount equal to the Initial Series
2019-1 Senior Notes Interest Reserve Amount. Any additional net proceeds may be
applied by the Master Issuer to prefund all or a portion of the Senior Notes
Quarterly Interest Amount and the Offered Notes Quarterly Scheduled Principal
Amount that will be payable with respect to the Offered Notes on the Quarterly
Payment Date in March 2020, contributed by the Master Issuer to one or more
other Securitization Entities for working capital purposes, and/or distributed
to Planet Fitness Holdings to pay certain transaction-related expenses and for
general corporate purposes, which may include a return of capital to Holdco’s
equityholders.
Initial Senior Notes Interest Reserve Amount:
On the Closing Date, the Master Issuer will be required to deposit net proceeds
of this offering to fund the Senior Notes Interest Reserve Account and/or
arrange for the issuance of an Interest Reserve Letter of Credit in an aggregate
amount equal to approximately $5.3 million.
Rule 144A CUSIP/ISIN Numbers:
 
Class A-2
72703P AC7 / U S72703PAC77
Reg S CUSIP/ISIN Numbers:
 
Class A-2
U7260Q AC3 / USU7260QAC34







 
 




--------------------------------------------------------------------------------




Distribution:
Rule 144A and Reg S Compliant



This Pricing Supplement (this “Pricing Supplement”) is qualified in its entirety
by reference to the Preliminary Offering Memorandum, dated November 12, 2019, of
Planet Fitness Master Issuer LLC (the “Preliminary Offering Memorandum”). The
information in this Pricing Supplement supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum. Capitalized terms used herein and not
defined herein have the meanings assigned in the Preliminary Offering
Memorandum.
THE NOTES ARE SOLELY THE OBLIGATION OF THE MASTER ISSUER (GUARANTEED BY THE
GUARANTORS). THE NOTES DO NOT REPRESENT OBLIGATIONS OF THE MANAGER OR ANY OF ITS
AFFILIATES (OTHER THAN THE MASTER ISSUER AND THE GUARANTORS), OFFICERS,
DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS, EMPLOYEES, REPRESENTATIVES OR
AGENTS. THE NOTES ARE NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY. THE
NOTES REPRESENT A NON-RECOURSE OBLIGATION OF THE MASTER ISSUER (GUARANTEED BY
THE GUARANTORS) AND ARE PAYABLE SOLELY FROM THE ASSETS OF THE GUARANTORS, AND
PROSPECTIVE INVESTORS SHOULD MAKE AN INVESTMENT DECISION BASED UPON AN ANALYSIS
OF THE SUFFICIENCY OF THE ASSETS.
THE ISSUANCE AND SALE OF THE NOTES HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY STATE
SECURITIES LAWS, AND NO HOLDER OF NOTES WILL HAVE THE RIGHT TO REQUIRE SUCH
REGISTRATION. THE NOTES MAY NOT BE OFFERED OR SOLD IN THE UNITED STATES OR TO
U.S. PERSONS (AS DEFINED IN RULE 902 UNDER THE 1933 ACT) UNLESS THE NOTES ARE
REGISTERED UNDER THE 1933 ACT OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
IS AVAILABLE. THE NOTES ARE BEING SOLD ONLY TO (I) PERSONS WHO ARE NOT
COMPETITORS AND WHO ARE “QUALIFIED INSTITUTIONAL BUYERS” UNDER RULE 144A UNDER
THE 1933 ACT, (II) PERSONS WHO ARE NOT COMPETITORS AND WHO ARE NOT “U.S.
PERSONS” IN OFFSHORE TRANSACTIONS IN RELIANCE ON REGULATION S UNDER THE 1933 ACT
OR (III) THE MASTER ISSUER OR AN AFFILIATE OF THE MASTER ISSUER. BECAUSE THE
NOTES ARE NOT REGISTERED, THEY ARE SUBJECT TO CERTAIN RESTRICTIONS ON RESALE
DESCRIBED UNDER “TRANSFER RESTRICTIONS” IN THE PRELIMINARY OFFERING MEMORANDUM.






 
 




--------------------------------------------------------------------------------














 
 




--------------------------------------------------------------------------------


 


SCHEDULE III


A.
Additional Materials provided to Investors in connection with the Preliminary
Offering Memorandum:

1.
Model runs and the inputs and outputs thereto and thereof provided to
prospective investors with respect to the Preliminary Offering Memorandum (the
final runs, the “Investor Model Runs”), which Investor Model Runs have been
subject to the procedures set forth in the Initial AUP Letter, based on the
Excel files titled:



2.
Responses to questions from prospective investors.

None
B.
Investor Presentation.










SCHEDULE IV
PLANET FITNESS INC.
OFFICER CERTIFICATE
I, Dorvin Lively, in my capacity as President and Chief Financial Officer of
Planet Fitness, Inc. and each of the other Planet Fitness Parties (excluding
Pla-Fit Holdings, LLC), pursuant to Section 7(s) of that certain Purchase
Agreement, dated as of November 20, 2019 (the “Purchase Agreement”), by and
among the Planet Fitness Parties (as defined therein) and Guggenheim Securities,
LLC, as Representative of the several Initial Purchasers named in Schedule I of
the Purchase Agreement (the “Representative”), hereby certify the following:
1.
Planet Fitness Assetco owns and has good title to the Securitized
Corporate-Owned Store Assets, free and clear of all Liens other than Permitted
Liens.

2.
Franchisor is the sole and exclusive owner of the Securitization IP free and
clear of all Liens, encumbrances, set-offs, defenses and counterclaims of
whatsoever kind or nature, other than the Permitted Liens, which such
Securitization IP is used in or necessary for the conduct of its business as
contemplated by the Preliminary Offering Memorandum and the Final Offering
Memorandum.

3.
All of the Securitization IP (including any issuances, registrations and
applications thereof) is valid, enforceable, subsisting, unexpired and have not
been cancelled or abandoned in any applicable jurisdiction. There are no third
parties who own or possess, or will own or possess, any right, title or interest
in or to any Securitization IP.

4.
Except as previously and specifically disclosed to the Representative, (i) to my
knowledge, the use of the Securitization IP and the operation of the Planet
Fitness System has not infringed, misappropriated or otherwise violated and does
not infringe, misappropriate or otherwise violate the Intellectual Property
rights of any third party, (ii) to my knowledge, the Securitization IP has not
been and is not being infringed, misappropriated or violated by any third party
and (iii) there is no action, suit, proceeding or claim pending or to my
knowledge, threatened, alleging the same.

5.
Except as set forth on the applicable schedule to the Base Indenture, no action,
suit, proceeding or claim is pending or, to my knowledge, threatened, that seeks
to limit, cancel, or challenge the validity, enforceability, or scope of any
Securitization IP, or the use thereof, or any Planet Fitness Parties’ rights
therein or thereto.

6.
The Planet Fitness Parties have taken commercially reasonable measures
consistent with industry standards to protect the confidentiality of their
material trade secrets (including all material trade secrets and confidential
information included in the Securitization IP); and to the Planet Fitness
Parties’ knowledge, no trade secrets and confidential information included in
the Securitization IP have been disclosed or released to any third party except
pursuant to commercially reasonable nondisclosure agreements protecting the
secrecy thereof.

7.
There is no legal action, order, decree or other administrative proceeding
instituted or (to my knowledge) overtly threatened against the Planet Fitness
Parties that (i) could reasonably be expected to adversely impact the issuance
of the Offered Notes or the Initial Purchasers’ activities in connection
therewith or any other transactions contemplated by the Related Documents or the
Pricing Disclosure Package or (ii) otherwise could reasonably be expected to
have a Material Adverse Effect.

8.
The representations and warranties of the Planet Fitness Parties in Section 2 of
the Purchase Agreement are true and correct on and as of the Closing Date, and
the Planet Fitness Parties have complied in all material respects with all its
agreements contained in the Purchase Agreement and in any other Related Document
to which it is a party and satisfied all the conditions on its part to be
performed or satisfied under the Purchase Agreement or any other Related
Document to which it is a party at or prior to the Closing Date.

9.
Subsequent to the date as of which information is given in the Pricing
Disclosure Package, there has not been any development in the business,
condition (financial or otherwise), results of operations, stockholders’ equity,
properties or prospects of any of the Planet Fitness Parties, as applicable,
except as set forth or contemplated in the Pricing Disclosure Package or the
Final Offering Memorandum or as described in such certificate that could
reasonably be expected to result in a Material Adverse Effect.

10.
(i) None of the Planet Fitness Parties has sustained, since the Audit Date, any
material loss or interference with its business or properties from fire,
explosion, flood earthquake, hurricane, accident or other calamity, whether or
not covered by insurance, or from any labor dispute or any legal or governmental
proceeding, other than as set forth in the Pricing Disclosure Package and the
Final Offering Memorandum (exclusive of any supplement thereto), and (ii)
subsequent to the dates as of which information is given in Pricing Disclosure
Package and the Final Offering Memorandum (exclusive of any supplement thereto),
there has not been any change in the capital stock or limited liability company
interests, as applicable, or long-term debt of any of the Planet Fitness Parties
or any of their respective subsidiaries or any change, or any development
involving a prospective change, in or affecting the condition (financial or
otherwise), results of operations, stockholders’ equity or limited liability
company interests, as applicable, properties, management, business or prospects
of any of the Planet Fitness Parties or any of their respective subsidiaries,
individually or taken as a whole, the effect of which, in any such case
described above, is so material and adverse as to make it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Offered Notes
on the terms and in the manner contemplated in the Pricing Disclosure Package
and the Final Offering Memorandum.

Capitalized terms used and not defined herein have the meanings ascribed to them
in the Purchase Agreement and the Preliminary Offering Memorandum, as
applicable.


EXHIBIT 1
Investor Presentation, dated November 2019



EXHIBIT 2-A
[On file with the Master Issuer.]

EXHIBIT 2-B
[On file with the Master Issuer.]

EXHIBIT 2-C
[On file with the Master Issuer.]

EXHIBIT 2-D
[On file with the Master Issuer.]

EXHIBIT 2-E
[On file with the Master Issuer.]



EXHIBIT 2-F
[On file with the Master Issuer.]

EXHIBIT 2-G
[On file with the Master Issuer.]

EXHIBIT 2-H
[On file with the Master Issuer.]



EXHIBIT 2-I
[On file with the Master Issuer.]




 
 


